 



Exhibit 10.1
August 8, 2005
Goldman, Sachs & Co.
Merrill Lynch & Co.
Merrill Lynch, Pierce, Fenner & Smith
                    Incorporated
c/o:
Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004
and
Merrill Lynch & Co.
Merrill Lynch, Pierce, Fenner & Smith
                    Incorporated
4 World Financial Center, 25th Floor
New York, New York 10281-1209
Ladies and Gentlemen:
     Goldman, Sachs & Co. (“Goldman Sachs”) and Merrill Lynch & Co., Merrill
Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch,” and together with
Goldman Sachs, the “Remarketing Agents”) are undertaking to remarket the 5.25%
Senior Guaranteed Notes due November 16, 2007 (the “Notes”) issued by Platinum
Underwriters Finance, Inc., a Delaware corporation (“Platinum Finance”) and
guaranteed by Platinum Underwriters Holdings, Ltd., a Bermuda company (the
“Company”) on a senior, unsecured basis (the “Guarantees”). The Notes (which
term as used herein includes the Guarantees unless the context otherwise
requires) were issued pursuant to an Indenture, dated as of October 10, 2002
(the “Base Indenture”), among the Company, Platinum Finance and JPMorgan Chase
Bank, N.A. (as successor to JPMorgan Chase Bank), as Trustee (the “Trustee”), as
supplemented by the First Supplemental Indenture, dated as of November 1, 2002
(the “First Supplemental Indenture” and, together with the Base Indenture, the
“Indenture”) among the Company, Platinum Finance and the Trustee, as the same
will be supplemented by a Second Supplemental Indenture (the “Second
Supplemental Indenture”) to be entered into among the Company, Platinum Finance
and the Trustee, in relation to the Exchange Securities (as defined in
Section 4(d)).
The Notes were initially issued by Platinum Finance as part of an equity
security unit (a “Unit”) issued by the Company that also included a contract (a
“Purchase Contract”)

1



--------------------------------------------------------------------------------



 



between the Company and the holder of the Unit. Under each Purchase Contract,
the holder of a Unit is obligated to buy, and the Company is obligated to sell,
on November 16, 2005 (the “Share Purchase Date”), at a price per share equal to
the Stated Amount (as defined in the Purchase Contract Agreement (as defined
below)), a number of newly-issued common shares, par value $0.01 per share, of
the Company (the “Common Shares”), equal to the Settlement Rate (as defined in
the Purchase Contract Agreement). The Units are described in and governed by the
Purchase Contract Agreement between the Company and JPMorgan Chase Bank, N.A.
(successor to JPMorgan Chase Bank), as purchase contract agent (the “Purchase
Contract Agent”), dated as of November 1, 2002 (the “Purchase Contract
Agreement”).
The Notes constituting a part of the Units have been pledged by the Purchase
Contract Agent, on behalf of the holders of the Units, to U.S. Bank National
Association (successor to State Street Bank and Trust Company), as collateral
agent, custodial agent and securities intermediary (the “Collateral Agent”)
pursuant to the Pledge Agreement dated as of November 1, 2002 (the “Pledge
Agreement”) among the Company, the Purchase Contract Agent and the Collateral
Agent, to secure the holders’ obligations to purchase the Common Shares under
the Purchase Contracts.
Capitalized terms used and not defined in this Agreement shall have the meanings
set forth in the Purchase Contract Agreement, the Pledge Agreement and the
Indenture, as the case may be. Unless the context otherwise requires, all
references to time shall be understood to refer to time in New York City. As
used in this Agreement, “Transaction Documents” means, collectively, the
Purchase Contract Agreement, the Indenture, the Pledge Agreement, this
Agreement, the Exchange and Registration Rights Agreement to be dated as of
August 16, 2005 (the “Notes Registration Rights Agreement”) among the Company,
Platinum Finance and the Remarketing Agents, and the Jurisdiction Agreement,
dated as of the date hereof (the “Jurisdiction Agreement”) among Platinum
Finance, the Company, the Remarketing Agents, the Reset Agent and the Purchase
Contract Agent.
The Notes of the Units holders and of the Separate Notes holders electing to
have their Notes remarketed will be remarketed by the Remarketing Agents on
August 11, 2005 (the “Remarketing Date”). In the event that the Remarketing
Agents cannot remarket the Notes on the Remarketing Date, the Notes of the Units
holders and of the Separate Notes holders electing to have their Notes
remarketed will be remarketed by the Remarketing Agents in a Subsequent
Remarketing on each of the two immediately following Business Days. In the event
of a Failed Remarketing with respect to the first Remarketing Period, the Notes
of the Units holders and of the Separate Notes holders electing to have their
Notes remarketed will be remarketed in a Subsequent Remarketing by the
Remarketing Agents on each of the three Business Days immediately preceding
October 2, 2005. In the event of a Failed Remarketing in this second Remarketing
Period, the Notes of the Units holders and of the Separate Notes holders
electing to have their Notes remarketed will be remarketed in a Subsequent
Remarketing by the Remarketing Agents on the third Business Day immediately
preceding the Share Purchase Date. In the event of a Last Failed Remarketing,
any Units holder that has not otherwise settled its Purchase

2



--------------------------------------------------------------------------------



 



Contracts in cash by the Business Day immediately preceding the Share Purchase
Date will be deemed to have directed the Company to retain the Notes pledged as
collateral in satisfaction of such Unit holder’s obligations under the related
Purchase Contracts.
In the event of a successful remarketing on the Remarketing Date or a Subsequent
Remarketing Date, as the case may be, the applicable interest rate on the Notes
will be reset, effective from the Reset Date, to the Reset Rate which shall be
determined by the Reset Agent as the rate that such Notes should bear in order
for the Notes to have a market value at the Remarketing Date or the Subsequent
Remarketing Date, as the case may be, of at least 100.25% of the Remarketing
Value, assuming, for this purpose, even if not true, that all of the Notes are
held as components of Normal Units and will be remarketed, provided that the
Reset Rate will in no event exceed the maximum rate, if any, permitted by
applicable law. “Remarketing” means the remarketing of the Notes on the
Remarketing Date or a Subsequent Remarketing Date, as the case may be, pursuant
to this Agreement.
1. Appointment and Obligations of Remarketing Agents and Reset Agent.
(a) Each of the Company and Platinum Finance hereby appoints Goldman Sachs and
Merrill Lynch as exclusive Remarketing Agents. Goldman Sachs and Merrill Lynch,
acting severally and not jointly, each hereby accepts appointment as Remarketing
Agent for the purpose of (i) Remarketing the Notes on behalf of the holders
thereof and (ii) performing such other duties as are assigned to the Remarketing
Agents in this Agreement and the other Transaction Documents. Each of the
Company and Platinum Finance hereby appoints Goldman Sachs as the exclusive
Reset Agent (the “Reset Agent”). Goldman Sachs hereby accepts appointment as
Reset Agent for the purpose of (i) establishing the Reset Rate and
(ii) performing such other duties as are assigned to the Reset Agent in this
Agreement and the other Transaction Documents.
(b) (i) Each Remarketing Agent agrees to use its commercially reasonable best
efforts to remarket the Notes tendered or deemed tendered to the Remarketing
Agents in the Remarketing in accordance with provisions of this Agreement and
the other Transaction Documents, (ii) the Reset Agent agrees to establish the
Reset Rate and to notify the Company, the Depositary, the Purchase Contract
Agent and the Trustee promptly of the Reset Rate in accordance with the
Transaction Documents and (iii) the Remarketing Agents and Reset Agent agree to
carry out such other duties as are assigned to the Remarketing Agents and the
Reset Agent, respectively, in the Transaction Documents.
(c) Each Remarketing Agent agrees to use its commercially reasonable best
efforts to remarket (1) in the Remarketing on the Remarketing Date, the Notes of
the Separate Note holders electing to have their Notes remarketed and of the
Units holders, (2) in the event that the Remarketing Agents cannot remarket the
Notes on the Remarketing Date, in a Subsequent Remarketing on each of the two
immediately following Business Days, the Notes of the Separate Note holders
electing to have their Notes remarketed and of the Units holders, (3) in the
case of a Failed Remarketing with respect to the first Remarketing Period, in a
Subsequent Remarketing on each of the three Business Days

3



--------------------------------------------------------------------------------



 



immediately preceding October 2, 2005, the Notes of the Separate Note holders
electing to have their Notes remarketed and of the Units holders, and (4) in the
case of a Failed Remarketing in this second Remarketing Period, in a Subsequent
Remarketing on the third Business Day immediately preceding the Share Purchase
Date, the Notes of the Separate Note holders electing to have their Notes
remarketed and of the Units holders who have failed to notify the Purchase
Contract Agent, on or prior to 5:00 p.m. (New York City time) on the seventh
Business Day immediately preceding the Share Purchase Date, of their intention
to settle the related Purchase Contracts through Cash Settlement.
(d) The Reset Agent agrees to determine, in the manner provided for herein and
in the Transaction Documents, with respect to the Notes, the Reset Rate that the
Notes should bear in order for the Notes to have a market value at the
Remarketing Date or the Subsequent Remarketing Date, as the case may be, of at
least 100.25% of the Remarketing Value, assuming, for this purpose, even if not
true, that all of the Notes are held as components of Normal Units and will be
remarketed, provided that the Reset Rate will in no event exceed the maximum
rate, if any, permitted by applicable law.
(e) If at any time during the term of this Agreement, any Event of Default (as
defined in the Indenture) or event that with the passage of time or the giving
of notice or both would become such an Event of Default has occurred and is
continuing under the Indenture, the obligations and duties of the Remarketing
Agents and the Reset Agent under this Agreement shall be suspended until such
default or event has been cured. The Company will promptly instruct the Trustee
to give the Remarketing Agents and the Reset Agent notice of all such defaults
and events.
(f) Remarketing Fees.
In the event of a successful Remarketing of the Notes of the Units holders and
the Separate Note holders electing to have their Notes remarketed, the
Remarketing Agents shall retain as a remarketing fee (the “Remarketing Fee”), an
amount not exceeding 25 basis points (0.25%) of the total proceeds from such
Remarketing.
(g) Delivery and Payment.
(i) Delivery of payment for the remarketed Notes by the purchasers thereof
identified by the Remarketing Agents and payment of the Remarketing Fee shall be
made on the Remarketing Date or a Subsequent Remarketing Date, as the case may
be, on which date the Notes are successfully remarketed, or on such other date
as the Company and the Remarketing Agents shall agree by 10:00 a.m., New York
City time (such date of delivery and payment for the remarketed Notes being
herein called the “Remarketing Closing Date”). Delivery of the remarketed Notes
and payment of the Remarketing Fee shall be made to the Remarketing Agents
against payment by the respective purchasers of the remarketed Notes of the
consideration therefor as specified herein, which consideration shall be paid to
the Collateral Agent, for the account of the persons entitled thereto in
immediately available funds by wire transfer to an account or accounts
designated by the Collateral Agent.

4



--------------------------------------------------------------------------------



 



(ii) The remarketed Notes will be represented by one or more definitive global
Notes in book-entry form which will be deposited with the Depository and shall
be registered in such names and denominations as the Remarketing Agents may
request not less than one full Business Day in advance of the Remarketing
Closing Date, and the Company, the Collateral Agent and the registered holder or
holders thereof agree to have the certificates representing the global Notes
available for inspection by the Remarketing Agents in New York, New York not
later than 12:00 noon on the Business Day prior to the Remarketing Closing Date.
2. Representations, Warranties and Agreements. Each of the Company and Platinum
Finance represents, warrants and agrees (i) on and as of the date hereof,
(ii) on and as of the date any preliminary or final offering circular is first
distributed in connection with the Remarketing and (iii) on and as of the
Remarketing Date or a Subsequent Remarketing Date, as the case may be that:
(a) A preliminary offering circular, dated August 8, 2005 (the “Preliminary
Offering Circular”) and an offering circular to be dated August 11, 2005, as
amended or supplemented (the “Offering Circular”), which incorporate by
reference the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2004 (including information specifically incorporated by reference
into such Form 10-K from the Company’s definitive Proxy Statement for its 2005
annual meeting of shareholders) (the “Form 10-K”) and Quarterly Reports on Form
10-Q for the quarters ended March 31, 2005 and June 30, 2005, have been, or will
be, prepared in connection with the Remarketing of the Notes. Any reference to
the Preliminary Offering Circular or the Offering Circular shall be deemed to
refer to and include the Company’s most recent Annual Report on Form 10-K and
all subsequent documents filed with (but not furnished to) the United States
Securities and Exchange Commission (the “Commission”) pursuant to Section 13(a),
13(c) or 15(d) of the United States Securities Exchange Act of 1934, as amended
(the “Exchange Act”) on or prior to the date of the Preliminary Offering
Circular or the Offering Circular, as the case may be. Any reference to the
Preliminary Offering Circular or the Offering Circular, as the case may be, as
amended or supplemented, as of any specified date, shall be deemed to include
(i) any documents filed with the Commission pursuant to Section 13(a), 13(c) or
15(d) of the Exchange Act after the date of the Preliminary Offering Circular or
the Offering Circular, as the case may be, and prior to such specified date;
provided, however, such subsequently filed documents shall not include any
Current Reports on Form 8-K, or portions of such reports, that are deemed to be
furnished to, rather than filed with, the Commission and (ii) any Additional
Issuer Information (as defined in Section 4(e)) furnished by the Company prior
to the completion of the Remarketing of the Notes; and all documents filed under
the Exchange Act and so deemed to be included in the Preliminary Offering
Circular or the Offering Circular, as the case may be, or any amendment or
supplement thereto are hereinafter called the “Exchange Act Reports”. The
Exchange Act Reports, when they were or are filed with the Commission, conformed
or will conform in all material respects to the applicable requirements of the
Exchange Act and the applicable rules and regulations of the Commission
thereunder. The Preliminary Offering Circular or the

5



--------------------------------------------------------------------------------



 



Offering Circular and any amendments or supplements thereto and the Exchange Act
Reports did not and will not, as of their respective dates, contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that this representation and
warranty shall not apply to any statements or omissions made in reliance upon
and in conformity with information furnished in writing to the Company or
Platinum Finance by the Remarketing Agents or Reset Agent expressly for use
therein;
(b) Neither the Company nor any of its subsidiaries has sustained since the date
of the latest audited financial statements included, or incorporated by
reference, in the Offering Circular any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth or contemplated in the Offering Circular;
and, since the respective dates as of which information is given in the Offering
Circular, there has not been any change in the capital stock or the capital or
surplus or long-term debt of the Company or Platinum Finance (other than upon
exercise of director or employee options in the ordinary course of business
pursuant to an employee benefit plan of the Company currently in existence, or
upon the exercise, conversion or exchange of convertible or exchangeable
securities or options in the ordinary course of business outstanding as of the
date of this Agreement or upon the exercise of the Purchase Contracts forming a
part of the Units in the ordinary course of business outstanding as of the date
of this Agreement) or any of its subsidiaries or any material adverse change, or
any development involving a prospective material adverse change, in or affecting
the general affairs, management, financial position, shareholders’ equity or
results of operations of the Company and its subsidiaries, taken as a whole,
otherwise than as set forth or contemplated in the Offering Circular;
(c) The Company and its subsidiaries have good and marketable title to all
personal property owned by them, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Offering Circular
or such as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and its subsidiaries; and any real property and buildings held
under lease by the Company and its subsidiaries are held by them under valid,
subsisting and enforceable (by and against the Company) sub-leases and
assignments of leases with such exceptions as are not material and do not
materially interfere with the use made and proposed to be made of such property
and buildings by the Company and its subsidiaries; the Company does not own any
real property;
(d) The Company has been duly incorporated and is validly existing as a company
in good standing under the laws of Bermuda, with corporate power and authority
to own its properties and conduct its business as described in the Offering
Circular, and has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, or is subject to no material liability or
disability by reason of the failure to be so qualified in any such jurisdiction;

6



--------------------------------------------------------------------------------



 



each subsidiary of the Company has been duly incorporated and is validly
existing as a corporation or a company in good standing under the laws of its
jurisdiction of organization, with corporate power and authority to own its
properties and conduct its business as described in the Offering Circular, and
has been duly qualified as a foreign corporation for the transaction of business
and is in good standing under the laws of each jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
or is subject to no material liability or disability by reason of the failure to
be so qualified in any such jurisdiction;
(e) The Company has an authorized capitalization as set forth in the Offering
Circular, and all of the issued shares of capital stock of the Company have been
duly authorized and validly issued, are fully paid and non-assessable and
conform in all material respects to the description of the capital stock
contained in the Offering Circular; all of the issued shares of capital stock of
each subsidiary of the Company have been duly authorized and are validly issued,
fully paid and non-assessable and are owned directly or indirectly by the
Company, free and clear of all liens, encumbrances, equities or claims; except
as described in the Form 10-K under the captions “Related Party
Transactions—Transactions with St. Paul and Its Subsidiaries” and “Related Party
Transactions—Transactions with RenaissanceRe and Its Subsidiaries,” and in the
Offering Circular under the caption “Description of Our Share Capital,” the
holders of outstanding shares of capital stock of the Company are not entitled
to preemptive or other rights to acquire the Notes and no party has the right to
require the Company to register securities; there are no outstanding securities
convertible into or exchangeable for, or warrants, rights or options to purchase
from the Company, or obligations of the Company to issue, Common Shares or any
other class of capital stock of the Company (except (i) upon exercise of
director or employee options in the ordinary course of business pursuant to an
employee plan of the Company or (ii) upon the exercise of the Purchase Contracts
forming a part of the Units and as set forth in the Form 10-K under the captions
“Related Party Transactions—Transactions with St. Paul and Its Subsidiaries” and
“Related Party Transactions—Transactions with RenaissanceRe and Its
Subsidiaries,” and in the Offering Circular under the caption “Description of
Our Share Capital”); there are no restrictions on the Remarketing of the Notes
under the laws of Bermuda or the United States (other than, pursuant to the
securities laws of the United States or any state securities or Blue Sky laws,
by affiliates of the Company and other than as described in the Offering
Circular under the caption “Description of Our Share Capital”);
(f) Each of the Company and Platinum Finance has all requisite corporate power
and authority to enter into this Agreement, the Notes Registration Rights
Agreement and the Jurisdiction Agreement; and each of this Agreement and the
Jurisdiction Agreement has been duly authorized, executed and delivered by the
Company and Platinum Finance and conforms in all material respects to the
description thereof contained in the Offering Circular;
(g) The Notes Registration Rights Agreement has been duly authorized, and when
executed and delivered by the Company, Platinum Finance and the Remarketing
Agents, the Notes Registration Rights Agreement will constitute a valid and
legally binding

7



--------------------------------------------------------------------------------



 



obligation of the Company and Platinum Finance, enforceable in accordance with
its terms, subject, as to enforcement, to bankruptcy, insolvency, reorganization
and other laws of general applicability relating to or affecting creditors
rights and to general equity principles; provided, however, that no
representation or warranty with respect to enforceability is made with respect
to the indemnity provisions in the Notes Registration Rights Agreement;
(h) The Exchange Securities have been duly authorized by the Company and
Platinum Finance and, when duly executed, authenticated, issued and delivered in
accordance with the Indenture and the Notes Registration Rights Agreement, the
Exchange Securities will constitute valid and legally binding obligations of
Platinum Finance and the Company, enforceable in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles, and will be in the form contemplated by, and
will be entitled to the benefits of, the Indenture; the Exchange Securities will
conform in all material respects to the description thereof contained in the
Offering Circular and will be in substantially the form previously delivered to
you;
(i) The Purchase Contract Agreement has been duly authorized, executed and
delivered by the Company and constitutes a valid and legally binding obligation
of the Company, enforceable against the Company in accordance with its terms,
subject, as to enforcement, to bankruptcy, insolvency, reorganization or other
laws of general applicability relating or affecting creditors’ rights and to
general equity principles; and the Purchase Contract Agreement conforms in all
material respects to the description thereof contained in the Offering Circular;
(j) The Pledge Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject, as to
enforcement, to bankruptcy, insolvency, reorganization or other laws of general
applicability relating or affecting creditors’ rights and to general equity
principles; and the Pledge Agreement conforms in all material respects to the
description thereof contained in the Offering Circular;
(k) The Indenture has been duly authorized, executed and delivered by each of
Platinum Finance and the Company and duly qualified under the Trust Indenture
Act, and constitutes a valid and legally binding obligation of the Company and
Platinum Finance, enforceable against the Company and Platinum Finance in
accordance with its terms, subject, as to enforcement, to bankruptcy,
insolvency, reorganization or other laws of general applicability relating or
affecting creditors’ rights and to general equity principles; and the Indenture
conforms in all material respects to the description thereof contained in the
Offering Circular;
(l) The Notes have been duly authorized and have been duly issued, executed and
delivered by Platinum Finance against payment therefor as provided in the
Indenture and constitute valid and legally binding obligations of Platinum
Finance, enforceable against

8



--------------------------------------------------------------------------------



 



Platinum Finance in accordance with their terms, subject, as to enforcement, to
bankruptcy, insolvency, reorganization or other laws of general applicability
relating or affecting creditors’ rights and to general equity principles, and
entitled to the benefits provided by the Indenture; the Notes conform in all
material respects to the description thereof contained in the Offering Circular;
(m) The Guarantees have been duly authorized and have been duly executed and
delivered by the Company and constitute valid and legally binding obligations of
the Company, enforceable against the Company in accordance with their terms,
subject, as to enforcement, to bankruptcy, insolvency, reorganization or other
laws of general applicability relating or affecting creditors’ rights and to
general equity principles, and entitled to the benefits provided by the
Indenture; the Guarantees conform in all material respects to the description
thereof contained in the Offering Circular;
(n) None of the transactions contemplated by this Agreement and the Notes
Registration Rights Agreement (including, without limitation, the Guarantees and
the use of the proceeds from the Remarketing) will violate or result in a
violation of Section 7 of the Exchange Act, or any regulation promulgated
thereunder, including, without limitation, Regulations T, U, and X of the Board
of Governors of the Federal Reserve System;
(o) Prior to the date hereof, neither the Company, Platinum Finance, nor any of
their respective affiliates has taken any action which is designed to or which
has constituted or which might have been expected to cause or result in, under
the Exchange Act or otherwise, the stabilization or manipulation of the price of
any security of the Company in connection with the Remarketing of the Notes;
(p) The Remarketing of the Notes, the issuance and delivery of the Exchange
Securities and the compliance by the Company and Platinum Finance with all of
the provisions of the Notes, the Guarantees, the Exchange Securities and the
Transaction Documents and the consummation of the transactions herein and
therein contemplated will not conflict with or result in a breach or violation
of any of the terms or provisions of, or constitute a default under, or give
rise to a right of termination under (i) the memorandum of association or
bye-laws or other organizational document of the Company or any of its
subsidiaries, (ii) any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which the Company or any of its subsidiaries is bound or to which
any of the properties or assets of the Company or any of its subsidiaries is
subject, or (iii) any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
subsidiaries or any of their properties, other than, in the case of clause
(ii) or (iii), such conflicts, breaches, violations, defaults and termination
rights which (A) would not, individually or in the aggregate, have a material
adverse effect on the consolidated financial position, shareholders’ equity or
results of operations of the Company and its subsidiaries, taken as a whole,
(B) affect the Remarketing of the Notes in accordance with the terms of this
Agreement and the Transaction Documents, or (C) would not adversely affect the
consummation of the transactions contemplated hereunder or in the Transaction
Documents;

9



--------------------------------------------------------------------------------



 



(q) Except as described in the Offering Circular, no consent, approval,
authorization, registration or qualification of or with any governmental agency
or body or any court is required to be obtained or made by the Company or any of
its subsidiaries for the Remarketing of the Notes, the issuance and delivery of
the Exchange Securities or the consummation of the transactions contemplated by
this Agreement or the other Transaction Documents except (i) such consents,
approvals, authorizations, registrations or qualifications as may be required
under state securities, Blue Sky or insurance securities laws in connection with
the purchase and distribution of the Notes by the Remarketing Agent, (ii) such
consents, approvals, authorizations, registrations or qualifications as may be
required and have been obtained from the Bermuda Monetary Authority, (iii) the
filing of a registration statement by Platinum Finance and the Company with the
Commission pursuant to the Securities Act of 1933, as amended (the “Act”) with
respect to the Exchange Securities, (iv) such consents, approvals,
authorizations, registrations or qualifications the failure of which to obtain
or make would not, individually or in the aggregate have a material adverse
effect on the consolidated financial position, shareholders’ equity or results
of operations of the Company and its subsidiaries, taken as a whole, or affect
the due authorization and enforceability in accordance with their terms of the
Notes or the Exchange Securities;
(r) Neither the Company nor any of its subsidiaries is in violation of its
memorandum of association or bye-laws or other organizational documents or in
default in the performance or observance of any material obligation, agreement,
covenant or condition contained in any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which it is a party or by
which it or any of its properties may be bound;
(s) The statements set forth in the Offering Circular under the captions
“Business—Our Business—Regulation,” “Description of the Remarketed Notes,”
“Description of Our Share Capital,” “Material U.S. Federal Income Tax
Considerations,” “ERISA Considerations” and “Remarketing,” and in the Form 10-K
under the caption “Related Party Transactions,” insofar as they purport to
describe the provisions of the laws and documents referred to therein, are true
and complete in all material respects;
(t) Other than as set forth in the Offering Circular, there are no legal or
governmental proceedings pending to which the Company or any of its subsidiaries
is a party or of which any property of the Company or any of its subsidiaries is
the subject which, if determined adversely to the Company or any of its
subsidiaries, would individually or in the aggregate have a material adverse
effect on the consolidated financial position, shareholders’ equity or results
of operations of the Company and its subsidiaries, taken as a whole; and, to the
best of the Company’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others;
(u) Each description of a contract, document or other agreement in the Offering
Circular accurately reflects in all material respects the terms of the
underlying contract, document or other agreement; each contract, document or
other agreement set forth on Schedule I

10



--------------------------------------------------------------------------------



 



hereto (such listed contracts, documents and other agreements, collectively, the
“Filed Agreements”) to which the Company or a subsidiary of the Company is a
party is in full force and effect and is valid and enforceable by and against
the Company or such subsidiary, as the case may be, in accordance with its
terms, except that (i) such enforcement may be subject to bankruptcy,
insolvency, reorganization, moratorium, or other laws now or hereafter in effect
affecting creditors’ rights generally, (ii) the enforceability thereof is
subject to the general principles of equity (whether such enforceability is
considered in a proceeding in equity or at law) and (iii) no representation or
warranty is made with respect to the enforceability of indemnification and
contribution provisions relating to violations under the Act contained in the
Formation and Separation Agreement (as defined in Schedule I hereto), the
Registration Rights Agreement (as defined in Schedule I hereto), and the
Transfer Restrictions and Registration Rights Agreement (as defined in
Schedule I hereto); neither the Company nor any of its subsidiaries, if a
subsidiary is a party, nor to the Company’s knowledge, any other party is in
default in the observance or performance of any term or obligation to be
performed by it under any Filed Agreement, and no event has occurred which with
notice or lapse of time or both would constitute such a default;
(v)The Company is subject to Section 13 of the Exchange Act;
(w) Neither the Company nor Platinum Finance is, or after giving effect to the
Remarketing as herein contemplated or as described in the Offering Circular,
will be an “investment company”, as such term is defined in the Investment
Company Act of 1940, as amended (the “Investment Company Act”);
(x) Except as described in the Offering Circular, each of the Company and its
subsidiaries is duly licensed as an insurance holding company or as an insurer
or reinsurer, as the case may be, under the insurance laws (including laws that
relate to companies that control insurance companies) and the rules, regulations
and interpretations of the insurance regulatory authorities thereunder
(collectively, “Insurance Laws”), of each jurisdiction in which the conduct of
its business as described in the Offering Circular requires such licensing,
except for such jurisdictions in which the failure of the Company and its
subsidiaries to be so licensed would not, individually or in the aggregate, have
a material adverse effect on the consolidated financial position, shareholder’s
equity or results of operations of the Company and its subsidiaries, taken as a
whole; each of the Company and its subsidiaries has made all required filings
under applicable holding company statutes or other Insurance Laws in each
jurisdiction where such filings are required, except for such jurisdictions in
which the failure to make such filings would not, individually or in the
aggregate, have a material adverse effect on the consolidated financial
position, shareholder’s equity or results of operations of the Company and its
subsidiaries, taken as a whole; except as described in the Offering Circular,
each of the Company and its subsidiaries has all other necessary authorizations,
approvals, orders, consents, certificates, permits, registrations and
qualifications of and from all insurance regulatory authorities necessary to
conduct their respective businesses as described in the Offering Circular and
all of the foregoing are in full force and effect, except where the failure to
have such authorizations, approvals, orders, consents,

11



--------------------------------------------------------------------------------



 



certificates, permits, registrations or qualifications or their failure to be in
full force and effect would not, individually or in the aggregate, have a
material adverse effect on the consolidated financial position, shareholder’s
equity or results of operations of the Company and its subsidiaries, taken as a
whole; none of the Company or any of its subsidiaries has received any
notification from any insurance regulatory authority or other governmental
authority in the United States, Bermuda, Ireland, the United Kingdom or
elsewhere to the effect that any additional authorization, approval, order,
consent, certificate, permit, registration or qualification is needed to be
obtained by either the Company or any of its subsidiaries; and no insurance
regulatory authority has issued any order or decree impairing, restricting or
prohibiting the payment of dividends by the Company or any of its subsidiaries;
(y) The Company and its subsidiaries own or possess or are licensed to use, or
will be able to acquire on reasonable terms, all material patents, patent
rights, licenses, inventions, copyrights, know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), trademarks, services marks and trade names that are
necessary for the Company and its subsidiaries to conduct the business of
reinsurance in the manner and to the extent described in the Offering Circular,
and none of the Company or any of its subsidiaries has received any notice of
infringement of or conflict with asserted rights of others with respect to any
of the foregoing, except for those which, if determined adversely to the Company
or any of its subsidiaries, would not have a material adverse effect on the
consolidated financial position, shareholder’s equity or results of operations
of the Company and its subsidiaries, taken as a whole;
(z) Each of the Company and its subsidiaries has filed all statutory financial
returns, reports, documents and other information required to be filed pursuant
to the applicable Insurance Laws of the United States and the various states
thereof, Bermuda, Ireland, the United Kingdom and each other jurisdiction
applicable thereto, and has duly paid all taxes (including franchise taxes and
similar fees) it is required to have paid under the applicable Insurance Laws of
the United States and the various states thereof, Bermuda, Ireland, the United
Kingdom and each other jurisdiction applicable thereto, except where the
failure, individually or in the aggregate, to file such return, report, document
or information or to pay such taxes would not have a material adverse effect on
the consolidated financial position, shareholders’ equity or results of
operations of the Company and its subsidiaries, taken as a whole; and each of
the Company and its subsidiaries maintains its books and records in accordance
with, and is otherwise in compliance with, the applicable Insurance Laws of the
United States and the various states thereof, Bermuda, Ireland, the United
Kingdom and each other jurisdiction applicable thereto, except where the failure
to so maintain its books and records or be in compliance would not individually
or in the aggregate have a material adverse effect on the consolidated financial
position, shareholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole;
(aa) Any tax returns required to be filed by the Company or any of its
subsidiaries in any jurisdiction have been filed, except where the failure to
file such returns would not

12



--------------------------------------------------------------------------------



 



individually or in the aggregate have a material adverse effect on the
consolidated financial position, shareholders’ equity or results of operations
of the Company and its subsidiaries, taken as a whole, and any material taxes,
including any withholding taxes, excise taxes, penalties and interest,
assessments and fees and other charges due or claimed to be due from such
entities have been paid, other than any of those being contested in good faith
and for which adequate reserves have been provided or any of those currently
payable without penalty or interest;
(bb) The Company and its subsidiaries have not taken, and have no plan or
intention to take, directly or indirectly, any action that would or would be
reasonably expected to cause or result in the Company and/or any Non-U.S.
Subsidiary being treated as engaged in a trade or business within the United
States for purposes of the Internal Revenue Code of 1986, as amended;
(cc) No stamp or other issuance or transfer taxes or duties and no capital
gains, income, withholding or other taxes are payable by or on behalf of the
purchasers of the Notes or the Remarketing Agents to Bermuda or any political
subdivision or taxing authority thereof or therein in connection with the
Remarketing of the Notes by Platinum Finance and the Company in the manner
contemplated by this Agreement or the issuance and delivery of the Exchange
Securities as contemplated by the Notes Registration Rights Agreement; and no
registration, documentary, recording, transfer or other similar tax, fee or
charge by any Bermuda government authority is payable in connection with the
execution, delivery, filing, registration or performance of this Agreement or
the Notes Registration Rights Agreement;
(dd) There are no currency exchange control laws, in each case of Bermuda, the
United Kingdom or Ireland (or any political subdivision or taxing authority
thereof), that would be applicable to the payment of interest on the Notes or
the Exchange Securities by Platinum Finance or the Guarantees by the Company
(other than as may apply to residents of Bermuda for Bermuda exchange control
purposes). The Company and Platinum Bermuda are “exempted companies” under
Bermuda law and have not (i) acquired and do not hold any land in Bermuda, other
than that held by way of lease or tenancy for terms of not more than 21 years,
without the express authorization of the Bermuda legislature, (ii) taken
mortgages on land in Bermuda to secure an amount in excess of $50,000, without
the consent of the Bermuda Minister of Finance, (iii) acquired any bonds or
debentures secured by any land in Bermuda (other than certain types of Bermuda
government securities), or (iv) conducted their business in a manner that is
prohibited for “exempted companies” under Bermuda law. Neither the Company nor
Platinum Bermuda has received notification from the Bermuda Monetary Authority
or any other Bermuda governmental authority of proceedings relating to the
modification or revocation of its designation as nonresident for exchange
control purposes or its status as an “exempted company”;
(ee) Under the Jurisdiction Agreement, each of the Company and Platinum Finance
has validly and irrevocably submitted to the non-exclusive jurisdiction of any
United States Federal or State court in the Borough of Manhattan, the City of
New York, or the State of

13



--------------------------------------------------------------------------------



 



New York (a “New York Court”) with respect to suits, actions or proceedings
brought by any Remarketing Agent, Reset Agent or Purchase Contract Agent or by
any person who controls any of them within the meaning of either Section 15 of
the Act or Section 20 of the Exchange Act against the Company or Platinum
Finance arising out of or in connection with violations of United States federal
securities laws relating to offers and sales of the Notes, and has validly and
irrevocably waived, to the fullest extent permitted by law, any objections that
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding brought in any New York Court based on or arising under this
Agreement or any claims that any such suit, action or proceeding brought in any
New York Court has been brought in an inconvenient forum; and, under the
Jurisdiction Agreement, each of the Company and Platinum Finance has duly and
irrevocably appointed CT Corporation System as its agent to receive service of
process with respect to actions arising out of or in connection with any such
suit, action or proceeding, and service of process on CT Corporation System
effected in the manner set forth in the Jurisdiction Agreement will be effective
under the laws of Bermuda to confer personal jurisdiction over the Company;
(ff) The financial statements included or incorporated by reference in the
Offering Circular, together with the related schedules and notes, present fairly
in all material respects the financial position of the Company and its
subsidiaries on a consolidated basis as of the dates indicated and the results
of operations, stockholders’ equity and cash flows of the Company and its
subsidiaries on a combined basis for the periods indicated; such financial
statements have been prepared in conformity with generally accepted accounting
principles in the United States (“GAAP”) applied on a consistent basis
throughout the periods involved; the financial statement schedules, if any,
included or incorporated by reference in the Offering Circular present fairly in
all material respects the information required to be stated therein; the
selected financial data included or incorporated by reference in the Offering
Circular present fairly in all material respects the information shown therein
and have been compiled on a basis consistent in all material respects with that
of the audited financial statements included or incorporated by reference in the
Offering Circular, as the case may be;
(gg) The combined statements of underwriting results and identifiable
underwriting cash flows of the Reinsurance Underwriting Segment of the St. Paul
Travelers Companies, Inc. (“Predecessor”) incorporated by reference in the
Offering Circular (i) present fairly in all material respects the underwriting
results and identifiable underwriting cash flows of Predecessor for the period
from January 1, 2002 through November 1, 2002; (ii) comply as to form in all
material respects with the applicable accounting requirements of the Act; and
(iii) have been prepared in conformity with GAAP applied on a consistent basis
throughout the periods involved (except as otherwise noted therein);
(hh) The selected financial information with respect to the results of
operations of Predecessor for the period ended November 1, 2002 and for each of
the years ended December 31, 2001 and 2000 included in the Offering Circular
(i) present fairly in all material respects the financial position and results
of operations of Predecessor for the period ended November 1, 2002 and for each
of the years ended December 31, 2001 and

14



--------------------------------------------------------------------------------



 



2000; and (ii) have been prepared in conformity with GAAP applied on a
consistent basis throughout the period involved (except as otherwise noted
therein);
(ii) KPMG, LLP, who have certified certain financial statements of Predecessor
and the Company and its subsidiaries, and have audited the Company’s internal
control over financial reporting and management’s assessment thereof, are
independent public accountants as required by the Act and the rules and
regulations of the Commission thereunder;
(jj) No relationship, direct or indirect, exists between or among any of the
Company, Platinum Finance or, to the knowledge of the Company, any of their
respective affiliates (as such term is defined in Rule 405 under the Act) on the
one hand, and any former or current director, officer, stockholder, broker,
customer or supplier of any of them, on the other hand, which is required by the
Act or the Exchange Act or the rules and regulations thereunder to be described
in the Form 10-K which is not so described or is not described as required;
(kk) The Company and its consolidated subsidiaries maintain a system of internal
control over financial reporting (as such term is defined in Rule 13a-15(f) of
the Exchange Act) that complies with the requirements of the Exchange Act and
that is sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s authorization; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s authorization; (iv) the recorded accountability for
assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; (v) material
information relating to the Company and its consolidated subsidiaries is
promptly made known to the officers responsible for establishing and maintaining
the system of internal accounting controls; and (vi) any significant
deficiencies or weaknesses in the design or operation of internal accounting
controls which could adversely affect the Company’s ability to record, process,
summarize and report financial data, and any fraud whether or not material that
involves management or other employees who have a significant role in internal
controls, are adequately and promptly disclosed to the Company’s independent
auditors and the audit committee of the Company’s board of directors; the
Company’s internal control over financial reporting is effective in all material
respects and the Company is not aware of any material weaknesses in its internal
control over financial reporting;
(ll) The Company and its consolidated subsidiaries employ disclosure controls
and procedures (as such term is defined in Rule 13a-15(e) of the Exchange Act)
that comply in all material respects with the requirements of the Exchange Act;
such disclosure controls and procedures are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported, within
the time periods specified in the Commission’s rules and forms, and is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and principal financial

15



--------------------------------------------------------------------------------



 



officer or officers, as appropriate to allow timely decisions regarding
disclosure; such disclosure controls and procedures are effective to provide
reasonable assurance that information required to be disclosed by the Company in
reports filed or submitted by the Company under the Exchange Act is recorded,
processed, summarized and timely reported as specified in the Commission’s rules
and forms;
(mm) There are no transactions, arrangements and other relationships between
and/or among the Company, Platinum Finance, and/or, to the knowledge of the
Company, any of their respective affiliates and any unconsolidated entity,
including, but not limited to, any structural finance, special purpose or
limited purpose entity (each, an “Off Balance Sheet Transaction”) that could
reasonably be expected to affect materially the Company’s liquidity or the
availability of or requirements for its capital resources, including those Off
Balance Sheet Transactions described in the Commission’s Statement about
Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos. 33-8056; 34-45321; FR-61), required to be described in
the Form 10-K which have not been described as required;
(nn) Neither the Company, Platinum Finance, nor any person acting on its or
their behalf has offered or sold the Notes by means of any general solicitation
or general advertising within the meaning of Rule 502(c) under the Act; provided
that no representation is made with respect to any action or inaction of the
Remarketing Agents or Reset Agent;
(oo) Within the preceding six months, neither the Company, Platinum Finance nor
any other person acting on behalf of the Company or Platinum Finance has offered
or sold to any person any Notes, or any securities of the same or a similar
class as the Notes, other than Notes being Remarketed hereunder; provided that
no representation is made with respect to any action or inaction of the
Remarketing Agents or Reset Agent. The Company and Platinum Finance will take
reasonable precautions designed to insure that any offer or sale, direct or
indirect, in the United States or to any U.S. person (as defined in Rule 902
under the Act) of any Notes or any substantially similar security issued by the
Company or Platinum Finance, within six months subsequent to the date on which
the Remarketing of the Notes has been completed (as notified to the Company by
the Remarketing Agents), is made under restrictions and other circumstances
reasonably designed not to affect the status of the Remarketing of the Notes in
the United States and to U.S. persons contemplated by this Agreement as
transactions exempt from the registration provisions of the Act;
(pp) Since the date of the latest audited financial statements included or
incorporated by reference in the Offering Circular, there has been no change in
the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting;
(qq) Except as described in the Offering Circular, the Company has no knowledge
of any threatened or pending downgrading of the rating accorded the Company or
any of its subsidiaries’ financial strength or claims-paying ability by A.M.
Best Company, Inc., Standard & Poor’s Ratings Service, a Division of The
McGraw-Hill Companies, Inc., and

16



--------------------------------------------------------------------------------



 



Moody’s Investors Services, Inc., the only “nationally recognized statistical
rating organizations,” as that term is defined by the Commission for purposes of
Rule 463(g)(2) under the Act which currently rate the claims-paying ability of
one or more of the Company or its subsidiaries;
(rr) The Notes are not of the same class (within the meaning of Rule 144A under
the Act) as securities which are listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
inter-dealer quotation system; and
(ss) Registration of the Notes under the Securities Act is not required in
connection with the Remarketing of the Notes in the manner contemplated by this
Agreement and the Offering Circular.
3. The Remarketing Agents propose to remarket the Notes upon the terms and
conditions set forth in this Agreement and the Offering Circular and each of the
Remarketing Agents and the Reset Agent hereby represents and warrants to, and
agrees with the Company and Platinum Finance that:
(a) It will offer and sell the Notes only to (i) persons who it reasonably
believes are “qualified institutional buyers” (“QIBs”) within the meaning of
Rule 144A under the Act in transactions meeting the requirements of Rule 144A;
(b) It is an Institutional Accredited Investor; and
(c) It will not offer or sell the Notes by any form of general solicitation or
general advertising, including but not limited to the methods described in Rule
502(c) under the Act.
4. Company and Platinum Finance Covenants. Each of the Company and Platinum
Finance agrees with each of the Remarketing Agents and Reset Agent:
(a) To prepare the Offering Circular in relation to the Remarketing of the Notes
in a form approved by the Remarketing Agents; to make no amendment or any
supplement to the Offering Circular which shall be disapproved by the
Remarketing Agents promptly after reasonable notice thereof; and to furnish the
Remarketing Agents with copies thereof;
(b) Promptly from time to time to take such action as the Remarketing Agents may
reasonably request to qualify the Notes for the Remarketing under the securities
laws of such jurisdictions as the Remarketing Agents may reasonably request and
to comply with such laws so as to permit the continuance of sales and dealings
therein in such jurisdictions for as long as may be necessary to complete the
Remarketing of the Notes, provided that in connection therewith neither Platinum
Finance nor the Company shall be required to qualify as a foreign corporation,
to file a general consent to service of process in any jurisdiction or to become
subject to taxation in any jurisdiction;

17



--------------------------------------------------------------------------------



 



(c) Prior to 10:00 A.M., New York City time, on the New York Business Day next
succeeding the date of the Offering Circular and from time to time, to furnish
the Remarketing Agents with written and electronic copies of the Offering
Circular and each amendment or supplement thereto signed by an authorized
officer of the Company with the independent accountants’ report(s) in the
Offering Circular, and any amendment or supplement containing amendments to the
financial statements covered by such report(s), signed by the accountants, in
New York City in such quantities as the Remarketing Agents may reasonably
request, and if, at any time prior to the expiration of nine months after the
date of the Offering Circular, any event shall have occurred as a result of
which the Offering Circular as then amended or supplemented would include an
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made when such Offering Circular is delivered, not misleading,
or, if for any other reason it shall be necessary or desirable during such same
period to amend or supplement the Offering Circular, to notify the Remarketing
Agents and upon their request to prepare and furnish without charge to the
Remarketing Agents and to any dealer in securities as many written and
electronic copies as you may from time to time reasonably request of an amended
Offering Circular or a supplement to the Offering Circular which will correct
such statement or omission or effect such compliance;
(d) During the period beginning from the date hereof and continuing to and
including the date 30 days after the date of the Offering Circular, not to
offer, sell, contract to sell or otherwise dispose of, except as provided
hereunder, any securities of the Company or Platinum Finance that are
substantially similar to the Notes, including but not limited to any securities
that are convertible into or exchangeable for, or that represent the right to
receive, any such substantially similar securities, or to file any registration
statement with the Commission under the Act relating to any such securities
(other than (i) the issuance of exchange securities in exchange for the Series A
7.50% Notes due 2017 issued by Platinum Finance and guaranteed by the Company
and the related registration statement on Form S-4 providing for the
registration of the exchange securities and (ii) a registration statement on
Form S-4 providing for the registration of the debt securities and guarantees of
Platinum Finance and the Company, respectively, with terms identical to the
Notes (the “Exchange Securities”), and the exchange of the Notes for the
Exchange Securities, all in a manner which will permit persons who acquire the
Exchange Securities to resell the Exchange Securities pursuant to the Act),
without prior written consent of the Remarketing Agents;
(e) At any time when the Company is not subject to Section 13 or 15(d) of the
Exchange Act, for the benefit of holders from time to time of the remarketed
Notes, to furnish at its expense, upon request, to holders of the remarketed
Notes and prospective purchasers of securities information (the “Additional
Issuer Information”) satisfying the requirements of subsection (d)(4)(i) of Rule
144A under the Act;
(f) If not otherwise available on the Commission’s Electronic Data Gathering,
Analysis and Retrieval System or similar system, to furnish to the holders of
the remarketed Notes as soon as practicable after the end of each fiscal year an
annual report (including a

18



--------------------------------------------------------------------------------



 



balance sheet and statements of income, shareholders’ equity and cash flows of
the Company and its consolidated subsidiaries certified by independent public
accountants) and, as soon as practicable after the end of each of the first
three quarters of each fiscal year (beginning with the fiscal quarter ending
after the date of the Offering Circular), consolidated summary financial
information of the Company and its subsidiaries for such quarter in reasonable
detail, provided, however, that if the Company is subject to the reporting
requirements of the Exchange Act, the Company shall not be required to provide
such information prior to the time such information is filed with the
Commission;
(g) If not otherwise available on the Commission’s Electronic Data Gathering,
Analysis and Retrieval System or similar system, to furnish to the Remarketing
Agents copies of all reports or other communications (financial or other)
furnished to shareholders of the Company, and to deliver to the Remarketing
Agents (i) as soon as they are available, copies of any reports and financial
statements furnished to or filed with the Commission or any securities exchange
on which the Notes or any class of securities of the Company is listed; and
(ii) such additional information concerning the business and financial condition
of the Company as the Remarketing Agents may from time to time reasonably
request (such financial statements to be on a consolidated basis to the extent
the accounts of the Company and its subsidiaries are consolidated in reports
furnished to its shareholders generally or to the Commission), provided,
however, that, if the Company is subject to the reporting requirements of the
Exchange Act, the Company shall not be required to provide such information
prior to the time such information is filed with the Commission;
(h) During the period of three years from Remarketing Closing Date, the Company
and Platinum Finance will not, and will not permit any of their respective
“affiliates” (as defined in Rule 144 under the Act) to, resell any of the Notes
which constitute “restricted securities” under Rule 144 that have been
reacquired by any of them;
(i) Not to be or become, an open-end investment company, unit investment trust,
closed-end investment company or face-amount certificate company that is or is
required to be registered under Section 8 of the Investment Company Act.
5. Costs and Expenses. Each of the Company and Platinum Finance covenants and
agrees with the Remarketing Agents that, whether or not the transactions
contemplated herein are consummated, the Company and Platinum Finance will pay
or cause to be paid the following: (i) the fees, disbursements and expenses of
the Company’s and Platinum Finance’s counsel and accountants in connection with
the preparation and printing of any Preliminary Offering Circular and the
Offering Circular and amendments and supplements thereto and the mailing and
delivering of copies thereof to the Remarketing Agents and Reset Agent; (ii) the
cost of printing or producing this Agreement, the Jurisdiction Agreement, any
Blue Sky Memorandum, closing documents (including compilations thereof) and any
other documents in connection with the Remarketing; (iii) 50% of the fees,
disbursements and expenses of counsel for the Remarketing Agents and Reset
Agent; provided, however, that the Company and Platinum Finance shall not be
required to pay more than $100,000 pursuant to this clause (iii); (iv) all
expenses in

19



--------------------------------------------------------------------------------



 



connection with the qualification of the Notes for offering and sale under state
securities laws and insurance securities laws as provided in Section 4(b)
hereof, including the reasonable fees and disbursements of counsel for the
Remarketing Agents in connection with such qualification and in connection with
the Blue Sky survey; (v) the filing fees in connection with securing any
required review by the NASD of the terms of the Remarketing of the Notes;
(vi) the cost of preparing the Notes; (vii) fees, expenses and disbursements of
the Trustee, any transfer agent or registrar, the Purchase Contract Agent, any
agent of or counsel to any of the foregoing, in connection with the Notes, the
Indenture or the Transaction Documents; (viii) any travel expenses of the
Company’s and Platinum Finance’s officers and employees and any other expenses
of the Company and Platinum Finance in connection with attending or hosting
meetings with prospective purchasers of the Notes; and (ix) all other costs and
expenses incident to the performance of the obligations of the Company and
Platinum Finance hereunder which are not otherwise specifically provided for in
this Section.
6. Conditions to Remarketing Agents’ and Reset Agent’s Obligations. The
respective obligations of the Remarketing Agents and Reset Agent hereunder shall
be subject, in the discretion of the Remarketing Agents, to the condition that
all representations and warranties and other statements by the Company and
Platinum Finance herein are, and as of the Remarketing Date or Subsequent
Remarketing Date, as the case may be, and the Remarketing Closing Date will be,
true and correct, and to the condition that the Company and Platinum Finance
shall have performed all of their obligations hereunder theretofore to be
performed, and the following additional conditions:
(a) Fried, Frank, Harris, Shriver & Jacobson LLP, counsel for the Remarketing
Agents, shall have furnished to the Remarketing Agents and Reset Agent their
written opinion, dated the Remarketing Closing Date, with respect to the
Offering Circular, and such other related matters as the Remarketing Agents may
reasonably request, and such counsel shall have received such papers and
information as they may reasonably request to enable them to pass upon such
matters;
(b) Dewey Ballantine LLP, counsel for the Company and Platinum Finance, shall
have furnished to the Remarketing Agents a written opinion to the effect set
forth in Exhibit A hereto, dated the Remarketing Closing Date, in form and
substance satisfactory to the Remarketing Agents.
(c) Conyers, Dill & Pearman, outside Bermuda counsel for the Company and
Platinum Finance, shall have furnished to the Remarketing Agents a written
opinion to the effect set forth in Exhibit B hereto, dated the Remarketing
Closing Date, in form and substance satisfactory to the Remarketing Agents.
(d) Michael E. Lombardozzi, Executive Vice President, General Counsel and
Secretary of the Company, shall have furnished to the Remarketing Agents his
written opinion to the effect set forth in Exhibit C hereto, dated as of the
Remarketing Closing Date, in form and substance satisfactory to the Remarketing
Agents.

20



--------------------------------------------------------------------------------



 



(e) Funk & Bolton, P.A., outside Maryland insurance regulatory counsel for the
Company, shall have furnished to the Remarketing Agents a written opinion to the
effect set forth in Exhibit D hereto, dated the Remarketing Closing Date, in
form and substance satisfactory to the Remarketing Agents.
(f) On the date of the Offering Circular and also at the Remarketing Closing
Date, KPMG, LLP shall have furnished to the Remarketing Agents letters, dated
the respective dates of delivery thereof, in form and substance satisfactory to
the Remarketing Agents, to the effect set forth in Annex I hereto; (the executed
copy of the letter delivered prior to the execution of this Agreement is
attached as Annex I hereto);
(g) (i) Neither the Company nor any of its subsidiaries shall have sustained
since the date of the latest audited financial statements included or
incorporated by reference in the Offering Circular any loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Offering
Circular, and (ii) since the date as of which information is given in the
Offering Circular, there shall not have been any change in the capital stock,
capital or surplus or long-term debt of the Company (other than upon exercise of
director or employee options in the ordinary course of business pursuant to an
employee plan of the Company, or upon the exercise, conversion or exchange of
convertible or exchangeable securities or options in the ordinary course of
business outstanding as of the date of this Agreement or upon the exercise of
the Purchase Contracts forming a part of the Units in the ordinary course of
business outstanding as of the date of this Agreement) or any of its
subsidiaries or any change, or any development involving a prospective change,
in or affecting the general affairs, management, financial position,
shareholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole, otherwise than as set forth or contemplated in
the Offering Circular, the effect of which, in any such case described in clause
(i) or (ii), is in the judgment of the Remarketing Agents so material and
adverse as to make it impracticable or inadvisable to proceed with the
Remarketing of the Notes on the terms and in the manner contemplated in the
Offering Circular;
(h) On or after the date hereof (i) no downgrading shall have occurred in the
rating accorded the Company’s or Platinum Finance’s securities or the Company’s
or Platinum Finance’s financial strength or claims paying ability by any
“nationally recognized statistical rating organization,” as that term is defined
by the Commission for purposes of Rule 436(g)(2) under the Act, and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, its rating of any of the Company’s
or Platinum Finance’s securities or the Company’s or Platinum Finance’s
financial strength or claims paying ability;
(i) On or after the date hereof there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange; (ii) a suspension or material
limitation in trading in the Company’s or Platinum Finance’s securities on the
New York Stock Exchange; (iii) a general moratorium on commercial banking
activities in New York or London declared by the

21



--------------------------------------------------------------------------------



 



relevant authorities or a material disruption in commercial banking or
securities settlement or clearance services in the United States or the United
Kingdom; (iv) a change or development involving a prospective change in Bermuda
taxation affecting the Company, or Platinum Finance, as applicable, or the Notes
or the Remarketing thereof; (v) the outbreak or escalation of hostilities
involving the United States, the United Kingdom or Bermuda or the declaration by
the United States, the United Kingdom or Bermuda of a national emergency or war
or (vi) the occurrence of any other calamity or crisis or any change in
financial, political or economic conditions in the United States, the United
Kingdom, Bermuda or elsewhere, if the effect of any such event specified in
clause (v) or (vi) in the judgment of the Remarketing Agents makes it
impracticable or inadvisable to proceed with the Remarketing of the Notes on the
terms and in the manner contemplated in the Offering Circular;
(j) The Company shall have complied with the provisions of Section 3(c) hereof
with respect to the furnishing of Offering Circulars on the Business Day next
succeeding the date of the Offering Circular;
(k) No injunction, judgment, order, decree or other legal or governmental action
prohibiting the consummation of the transactions contemplated hereby shall have
been issued and remain in effect or shall have been publicly announced by any
court or announced, or threatened in writing, by a regulatory agency or other
governmental body;
(l) The Company shall have furnished or caused to be furnished to the
Remarketing Agents and Reset Agent on the Remarketing Closing Date certificates
of officers of the Company and Platinum Finance reasonably satisfactory to the
Remarketing Agents as to the accuracy of the representations and warranties of
the Company and Platinum Finance herein at such Remarketing Closing Date, as to
the performance by the Company and Platinum Finance of all of their respective
obligations hereunder to be performed at or prior to such Remarketing Closing
Date, as to the matters set forth in subsection (g) of this Section and as to
such other matters as the Remarketing Agents may reasonably request; and
(m) Each of the Company and Platinum Finance shall have entered into the Notes
Registration Rights Agreement.
7. Indemnification.
(a) Each of the Company and Platinum Finance, jointly and severally, will
indemnify and hold harmless each Remarketing Agent and Reset Agent against any
losses, claims, damages or liabilities, joint or several, to which such
Remarketing Agent or Reset Agent may become subject, under the Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon (i) an untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Offering
Circular or the Offering Circular, or any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact necessary to make the statements therein not misleading or (ii)
the Remarketing of

22



--------------------------------------------------------------------------------



 



the Notes or the establishment of the Reset Rate, as the case may be, or
(iii) the engagement of the Remarketing Agents or the Reset Agent pursuant to,
or the performance by the Remarketing Agents or Reset Agent of their respective
services (including any such services performed on or prior to the date hereof)
contemplated by this Agreement; and will reimburse each Remarketing Agent and
Reset Agent for any legal or other expenses reasonably incurred by such
Remarketing Agent or Reset Agent, as the case may be, in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that neither the Company nor Platinum Finance shall
be liable under clause (a)(i) in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in any Preliminary
Offering Circular or the Offering Circular or any such amendment or supplement
in reliance upon and in conformity with written information furnished to the
Company or Platinum Finance by any Remarketing Agent or Reset Agent, as the case
may be, through Goldman Sachs, expressly for use therein. The Remarketing Agents
and Reset Agent shall incur no liability to and shall be indemnified and held
harmless by the Company and Platinum Finance for, or in respect of, any actions
taken, omitted to be taken or suffered to be taken in the absence of bad faith
or gross negligence by the Remarketing Agents or Reset Agent, as the case may
be, in reasonable reliance upon the advice of counsel satisfactory to it or
instructions from the Trustee (pursuant to the Indenture) or the Company or
Platinum Finance.
(b) Each Remarketing Agent and Reset Agent, severally and not jointly, will
indemnify and hold harmless the Company and Platinum Finance against any losses,
claims, damages or liabilities to which the Company or Platinum Finance may
become subject, under the Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any Preliminary Offering Circular or the Offering Circular, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in the Preliminary Offering Circular or the Offering
Circular or any such amendment or supplement in reliance upon and in conformity
with written information furnished to the Company or Platinum Finance by such
Remarketing Agent or Reset Agent, as the case may be, expressly for use therein;
and will reimburse the Company and Platinum Finance for any legal or other
expenses reasonably incurred by the Company or Platinum Finance in connection
with investigating or defending any such action or claim as such expenses are
incurred.
(c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party,
except to the extent it has been materially prejudiced thereby, and

23



--------------------------------------------------------------------------------



 



in any event it shall not relieve it from any liability otherwise than under
subsection (a) or (b) of this Section 7. In case any such action shall be
brought against any indemnified party and it shall notify the indemnifying party
of the commencement thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party (or such
other release of the indemnified party as shall be satisfactory to the
indemnified party) from all liability arising out of such action or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act, by or on behalf of any indemnified party.
(d) If the indemnification provided for in this Section 7 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company and Platinum Finance on the one hand and the Remarketing Agents
and Reset Agent on the other from the Remarketing of the Notes. If, however, the
allocation provided by the immediately preceding sentence is not permitted by
applicable law or if the indemnified party failed to give the notice required
under subsection (c) above, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company and Platinum Finance on the one hand and the Remarketing
Agents and Reset Agent on the other in connection with the statements or
omissions which resulted in such losses, claims, damages or liabilities (or
actions in respect thereof), as well as any other relevant equitable
considerations. The relative benefits received by the Company and Platinum
Finance on the one hand and the Remarketing Agents and Reset Agent on the other
hand in connection with the Remarketing shall be deemed to be in the same
proportion as the aggregate principal amount of the Notes which are, or are to
be, remarketed bears to the aggregate fees received by the Remarketing Agents
and Reset Agent with respect to the Remarketing. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission

24



--------------------------------------------------------------------------------



 



to state a material fact relates to information supplied by the Company and
Platinum Finance on the one hand or the Remarketing Agents and Reset Agent on
the other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company,
Platinum Finance, the Remarketing Agents and Reset Agent agree that it would not
be just and equitable if contributions pursuant to this subsection (d) were
determined by pro rata allocation (even if the Remarketing Agents and Reset
Agent were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this subsection (d). The amount paid or payable by an indemnified
party as a result of the losses, claims, damages or liabilities (or actions in
respect thereof) referred to above in this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (d), no Remarketing Agent or
Reset Agent shall be required to contribute any amount in excess of the amount
by which its aggregate fee in connection with the Remarketing exceeds the amount
of any damages which such Remarketing Agent or Reset Agent has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. The Remarketing Agents’ and Reset Agent’s obligations in
this subsection (d) to contribute are several and not joint.
(e) The obligations of the Company and Platinum Finance under this Section 7
shall be in addition to any liability which the Company and Platinum Finance may
otherwise have and shall extend, upon the same terms and conditions, to each
director and officer of each Remarketing Agent and Reset Agent and each person,
if any, who controls a Remarketing Agent or Reset Agent within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act, and shall be binding
upon or inure to the benefit of, as the case may be, any successors, assigns,
heirs and personal representatives of the Company, Platinum Finance, the
Remarketing Agents and the Reset Agent; and the obligations of the Remarketing
Agents and Reset Agent under this Section 7 shall be in addition to any
liability which the respective Remarketing Agents or Reset Agent, as the case
may be, may otherwise have and shall extend, upon the same terms and conditions,
to each officer and director of the Company or Platinum Finance and to each
person, if any, who controls the Company or Platinum Finance within the meaning
of Section 15 of the Act or Section 20 of the Exchange Act and shall be binding
upon or inure to the benefit of, as the case may be, any successors, assigns,
heirs and personal representatives of the Company, Platinum Finance, the
Remarketing Agents and Reset Agent.
8. Further Liability. If this Agreement shall be terminated by a Remarketing
Agent or Reset Agent pursuant to Section 10(a), the Company and Platinum Finance
shall then be under no liability to such Remarketing Agent or Reset Agent except
as provided in Sections 1, 5 and 7 hereof; but, if for any other reason, any
Notes are not remarketed by or on behalf of the Company and Platinum Finance as
provided herein, the Company and Platinum Finance will reimburse the Remarketing
Agents and Reset Agent, for all out-of-pocket expenses approved in writing by
you, including fees and disbursements of counsel, reasonably incurred by the
Remarketing Agents and Reset Agent in making preparations for the Remarketing of
the Notes not so remarketed, but the Company and

25



--------------------------------------------------------------------------------



 



Platinum Finance shall then be under no further liability to the Remarketing
Agents and Reset Agent in respect of the Notes not so remarketed except as
provided in Sections 1, 5 and 7 hereof.
9. Dealing in the Notes. Each of the Remarketing Agents and the Reset Agent,
when acting hereunder, or when acting in its individual or any other capacity,
may, to the extent permitted by law, buy, sell, hold or deal in any of the
remarketed Notes. Each of the Remarketing Agents and the Reset Agent may
exercise any vote or join in any action which any beneficial owner of remarketed
Notes may be entitled to exercise or take pursuant to the Indenture with like
effect as if it did not act in any capacity hereunder. Each of the Remarketing
Agents and the Reset Agent, in its individual capacity, either as principal or
agent, may also engage in or have an interest in any financial or other
transaction with the Company as freely as if it did not act in any capacity
hereunder.
10. Resignation and Removal. (a) The Remarketing Agents and the Reset Agent may
resign and be discharged from their duties and obligations hereunder, and the
Company may remove any Remarketing Agent or Reset Agent, by giving five
(5) Business Days’ prior written notice, in the case of a resignation, to the
Company, Platinum Finance and the Purchase Contract Agent and, in the case of a
removal, to the removed Remarketing Agent or Reset Agent; provided that no such
resignation nor any such removal shall become effective until the Company shall
have appointed at least one nationally recognized broker-dealer as successor to
such Remarketing Agent or Reset Agent, as the case may be, and such successor
Remarketing Agent or Reset Agent shall have entered into a remarketing agreement
with the Company, Platinum Finance and the Purchase Contract Agent in which it
shall have agreed to conduct the remarketing substantially in accordance with
the Transaction Documents. In any such case, the Company will use its reasonable
efforts to appoint a successor Remarketing Agent or Reset Agent, as the case may
be, and enter into such a remarketing agreement with such person as soon as
reasonably practicable.
(b) The provisions of this Section 10 shall survive the resignation or removal
of any Remarketing Agent or Reset Agent pursuant to this Agreement.
11. Termination of Remarketing Agreement. This Agreement shall terminate as to
any Remarketing Agent or Reset Agent, which is replaced on the effective date of
the resignation or removal of such Remarketing Agent or Reset Agent pursuant to
Section 10. In addition, the obligations of such Remarketing Agent or Reset
Agent may be terminated by it by notice given to the Company and Platinum
Finance prior to 10:00 a.m., New York City time, on the Remarketing Date or a
Subsequent Remarketing Date, as the case may be, if, prior to that time, any of
the conditions precedent to the obligations of the Remarketing Agents and the
Reset Agent described in Section 6 hereof shall have failed to occur or upon the
occurrence of any of the events in Section 6(g), (h) or (i), which termination
shall be without liability on the part of any party to any other party, except
that Sections 1, 5, 7, 8 and 10 shall at all times be effective and shall
survive such termination.

26



--------------------------------------------------------------------------------



 



12. Survival. Notwithstanding any termination pursuant to Section 10 or 11
hereof, the obligations set forth in Section 5 hereof shall survive and remain
in full force and effect until all amounts payable under Section 5 shall have
been paid in full. In addition, each former Remarketing Agent and Reset Agent
shall be entitled to the rights and benefits under Sections 1 and 7 of this
Agreement notwithstanding the replacement of such Remarketing Agent or Reset
Agent. The respective indemnities, agreements, representations, warranties and
other statements of the Company, Platinum Finance, the Remarketing Agents or
Reset Agent, as set forth in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall remain in full force and effect,
regardless of any investigation (or any statement as to the results thereof)
made by or on behalf of any Remarketing Agent or Reset Agent, or any controlling
person of any Remarketing Agent, Reset Agent, Platinum Finance or the Company,
or any officer or director or controlling person of the Company or Platinum
Finance, and shall survive the Remarketing.
13. Remarketing Agents’ and Reset Agent’s Performance; Duty of Care.
(a) The duties and obligations of the Remarketing Agents and the Reset Agent
shall be determined solely by the express provisions of this Agreement. No
implied covenants or obligations of or against the Remarketing Agents or the
Reset Agent shall be read into this Agreement. In the absence of bad faith on
the part of a Remarketing Agent or Reset Agent, as the case may be, such
Remarketing Agent or Reset Agent may conclusively rely upon any document
furnished to it which purports to conform to the requirements of, or any
information supplied to it by the Company or Platinum Finance pursuant to, the
Transaction Documents or the Notes as to the truth of the statements expressed
in any such documents. Each of the Remarketing Agents and the Reset Agent shall
be protected in acting upon any document or communication reasonably believed by
it to be signed, presented or made by the proper party or parties. In no event
shall the Remarketing Agents or the Reset Agent be liable to any person for
special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Remarketing Agents or
Reset Agent, as the case may be, have been advised of the likelihood of such
loss or damage and regardless of the form of action.
(b) Neither the Remarketing Agents nor the Reset Agent shall have any obligation
to determine whether there is any limitation under applicable law on the Reset
Rate on the Notes or, if there is any such limitation, the maximum permissible
Reset Rate on the Notes, and they shall rely solely upon written notice from the
Company (which the Company agrees to provide on or prior to the Business Day
immediately preceding the Remarketing Date or a Subsequent Remarketing Date, as
the case may be) as to whether or not there is any such limitation and, if so,
the maximum permissible Reset Rate. The Reset Agent shall not be liable for any
error resulting from the use of or reliance on a source of information in good
faith to make any determination, calculation or declaration hereunder. In acting
under this Agreement and in connection with the Notes, the Remarketing Agents
and the Reset Agent are acting solely as agents of the Company and Platinum
Finance, do not assume any obligations to, or relationship of agency or trust
for or with, any of the owners or holders of the Notes and none of the
Remarketing Agents or

27



--------------------------------------------------------------------------------



 



the Reset Agent, acting under this Agreement, shall incur any liability (whether
direct or indirect, in contract or tort or otherwise) to the Company or Platinum
Finance or their respective security holders or creditors or to any beneficial
owner or holder of remarketed Notes in its individual capacity or as Remarketing
Agent or Reset Agent, as the case may be, relating to or arising out of the
engagement of such Remarketing Agent or Reset Agent pursuant to, or the
performance by such Remarketing Agent or Reset Agent of their respective
services contemplated by, this Agreement or for any action or failure to act in
connection with the Remarketing or otherwise, except to the extent such
liability is found in a final judgment by a court of competent jurisdiction to
have resulted from the bad faith or gross negligence on the part of such
Remarketing Agent or Reset Agent, as the case may be. The Remarketing Agents and
Reset Agent may, upon obtaining the prior written consent of the Company and
Platinum Finance, perform any duties hereunder through agents or attorneys, and
the Remarketing Agent and Reset Agent shall not be responsible for any
misconduct or negligence on the part of any agent or attorney appointed with due
care and in the absence of bad faith or gross negligence by it hereunder. Each
of the Remarketing Agents and Reset Agent may, but shall not be obligated to,
purchase remarketed Notes for its own account. Any determination made by the
Remarketing Agents or the Reset Agent in accordance with the terms of this
Agreement and the Notes and in the absence of bad faith or gross negligence
shall be conclusive and binding upon the Remarketing Agents, the Reset Agent,
the Company, Platinum Finance, the Trustee and the owners of the Notes, absent
manifest error. The provisions of this Section 13 shall survive any termination
of this Agreement and shall also continue to apply to every Remarketing Agent
and Reset Agent notwithstanding their resignation or removal.
14. Miscellaneous.
(a) Except as otherwise stated herein, all statements, requests, notices and
agreements hereunder shall be in writing, and if to the Remarketing Agents,
shall be delivered or sent by mail or facsimile transmission to the Remarketing
Agents as follows: (i) Goldman, Sachs & Co., Registration Department, 85 Broad
Street, New York, NY 10004, Facsimile: (212) 902-3000 and (ii) Merrill, Lynch &
Co., Merrill Lynch, Pierce, Fenner & Smith Incorporated, 4 World Financial
Center, New York, New York 10281-1201, Facsimile (212) 449-1897; if to the
Company or Platinum Finance shall be delivered or sent by mail or facsimile
transmission to the address of the Company set forth in the Offering Circular,
Attention: Secretary; if to the Trustee shall be delivered or sent by mail or
facsimile transmission to JPMorgan Chase Bank, N.A., 4 New York Plaza, 15th
Floor, New York, New York 10004, facsimile: (212) 623-6274, Attention: Worldwide
Securities Services; if to the Purchase Contract Agent shall be delivered or
sent by mail or facsimile transmission to JPMorgan Chase Bank, N.A., 4 New York
Plaza, 15th Floor, New York, New York 10004, facsimile: (212) 623-6274,
Attention: Worldwide Securities Services; and if to the Collateral Agent, shall
be delivered or sent by mail or facsimile transmission to U.S. Bank National
Association, 225 Asylum Street, 23rd Floor, Hartford, CT 06103, facsimile:
(860) 241-6897, Attention: Corporate Trust Administration. Any such statements,
requests, notices or agreements shall take effect at the time of

28



--------------------------------------------------------------------------------



 



receipt thereof.
(b) This Agreement shall be binding upon, and inure solely to the benefit of,
the Remarketing Agents, the Reset Agent, the Company and Platinum Finance and,
to the extent provided in Sections 7 and 13 hereof, the officers and directors
of the Company and Platinum Finance and each person who controls the Company or
Platinum Finance or the Remarketing Agents or Reset Agent, and their respective
heirs, executors, administrators, successors and assigns, and no other person
shall acquire or have any right under or by virtue of this Agreement. No
purchaser of any of the Notes from the Remarketing Agents shall be deemed a
successor or assign by reason merely of such purchase.
(c) Time shall be of the essence of this Agreement.
(d) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAWS RULES OF
SUCH STATE.
(e) This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such counterparts shall together constitute one and the same instrument.
(f) The headings herein are inserted for convenience of reference only and are
not intended to be part of, or to affect the meaning or interpretation of, this
Agreement.

29



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth the agreement among the Company, Platinum
Finance, the Purchase Contract Agent, the Remarketing Agents and the Reset
Agent, please indicate your acceptance in the space provided for that purpose
below.

              PLATINUM UNDERWRITERS HOLDINGS, LTD.    
 
            By:   /s/ Michael E. Lombardozzi              
 
  Name:   Michael E. Lombardozzi    
 
  Title:   Executive Vice President, General Counsel and Secretary    
 
            PLATINUM UNDERWRITERS FINANCE, INC.    
 
            By:   /s/ Joseph F. Fisher              
 
  Name:   Joseph F. Fisher    
 
  Title:   Executive Vice President and Chief Financial Officer    

30



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK, N.A.,
as Purchase Contract Agent    
 
            By:   /s/ Albert P. Mari, Jr.              
 
  Name:   Albert P. Mari, Jr.    
 
  Title:   Vice President    

31



--------------------------------------------------------------------------------



 



              Accepted as of the date hereof:    
 
            GOLDMAN, SACHS & CO.,
as Remarketing Agent and Reset Agent    
 
            By:   /s/ Goldman, Sachs & Co.                   (Goldman, Sachs &
Co.)    

32



--------------------------------------------------------------------------------



 



              Accepted as of the date hereof:    
 
            MERRILL LYNCH & CO.     MERRILL LYNCH, PIERCE, FENNER & SMITH
                              INCORPORATED,
as Remarketing Agent    
 
            By:   /s/ Paul Brown              
 
  Name:   Paul Brown    
 
  Title:   Director    

33



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF OPINION OF DEWEY BALLANTINE LLP DELIVERED PURSUANT TO SECTION 6(b)
     (i) Assuming each of the Remarketing Agreement, the Jurisdiction Agreement,
the Notes Registration Rights Agreement and the Indenture has been duly
authorized, executed and delivered by the Company under Bermuda law, each of the
Remarketing Agreement, the Jurisdiction Agreement, the Notes Registration Rights
Agreement and the Indenture has been duly delivered by the Company under New
York law, and each of the Notes Registration Rights Agreement (when executed and
delivered by the Remarketing Agents, and assuming it is binding on the
Remarketing Agents) and the Indenture (assuming it is binding on the Trustee),
constitutes a valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles (other than the indemnities provided for in the Notes
Registration Rights Agreement, as to which no opinion need be expressed).
     (ii) Each of the Indenture, the Remarketing Agreement, the Notes
Registration Rights Agreement and the Jurisdiction Agreement has been duly
authorized, executed and delivered by Platinum Finance, and each of the Notes
Registration Rights Agreement (when executed and delivered by the Remarketing
Agents, and assuming it is binding on the Remarketing Agents) and the Indenture,
constitutes a valid and legally binding obligation of Platinum Finance,
enforceable against Platinum Finance in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles (other than the indemnities provided for in the
Notes Registration Rights Agreement, as to which no opinion need be expressed),
and the Indenture has been duly qualified under the Trust Indenture Act.
     (iii) The Notes have been duly authorized, issued and executed by Platinum
Finance, and, when authenticated by the Trustee in accordance with the Indenture
and delivered to the Remarketing Agents against payment therefor in accordance
with the terms of the Remarketing Agreement, the Notes will have been duly
delivered by Platinum Finance, will be in the form contemplated by the
Indenture, will be entitled to the benefits of the Indenture and will constitute
valid and legally binding obligations of Platinum Finance enforceable against
Platinum Finance in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles, and will conform in all material respects to the description
thereof in the Offering Circular under the caption “Description of the
Remarketed Notes.”

34



--------------------------------------------------------------------------------



 



     (iv) The Exchange Securities have been duly authorized by Platinum Finance,
and, when authenticated by the Trustee in accordance with the Indenture and the
Second Supplemental Indenture and delivered in accordance with the Notes
Registration Rights Agreement, the Exchange Securities will have been duly
delivered by Platinum Finance, will be in the form contemplated by the Indenture
and the Second Supplemental Indenture, will be entitled to the benefits of the
Indenture and the Second Supplemental Indenture, will constitute valid and
binding obligations of Platinum Finance enforceable against Platinum Finance in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles, and
will conform in all material respects to the description thereof in the Offering
Circular under the caption “Description of the Remarketed Notes.”
     (v) Assuming the Guarantees endorsed on the Notes have been duly authorized
by the Company under Bermuda law and assuming the payment therefor in accordance
with the terms of the Remarketing Agreement, the Guarantees constitute valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles, and are in the
form contemplated by, and entitled to the benefits of, the Indenture.
     (vi) It is not necessary in connection with Remarketing of the Notes by the
Remarketing Agents pursuant to the Remarketing Agreement and the Offering
Circular to register under the Act such Notes.
     (vii) Based solely on such counsel’s review of the Certificate of Good
Standing of Platinum US certified by the Secretary of State of the State of
Maryland, dated such date as stated in such counsel’s opinion (with a telephonic
confirmation dated the date of such counsel’s opinion), Platinum US has been
duly incorporated and is an existing corporation in good standing under the laws
of the State of Maryland, with corporate power and authority to conduct its
business as described in the Offering Circular.
     (viii) Platinum Finance has been duly incorporated and is an existing
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to conduct its business as described in the
Offering Circular; all of the outstanding shares of Platinum Finance’s common
stock have been duly authorized and validly issued and are fully paid and
non-assessable and are registered in the name of Platinum Ireland.

35



--------------------------------------------------------------------------------



 



     (ix) To such counsel’s knowledge, the only agreements in which the Company
or Platinum Finance have agreed to register any securities are the Notes
Registration Rights Agreement, the 2005 Registration Rights Agreement (as
defined in Schedule I hereto), the Registration Rights Agreement (as defined in
Schedule I hereto) and the Transfer Restrictions, Registration Rights and
Standstill Agreement (as defined in Schedule I hereto).
     (x) Assuming that each of the Filed Agreements that is governed by New York
law and to which the Company is a party has been duly authorized, executed and
delivered by the Company under Bermuda law and is binding on the other party or
parties thereto, each of such agreements has been duly delivered by the Company
under New York law and constitutes a valid and legally binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles (other than the indemnities provided for in the
2005 Registration Rights Agreement, the Registration Rights Agreement and the
Transfer Restrictions, Registration Rights and Standstill Agreement, as to which
no opinion is expressed).
     (xi) Assuming that each of the Filed Agreements that is governed by New
York law and to which Platinum US is a party has been duly authorized, executed
and delivered by Platinum US under Maryland law and is binding on the other
party or parties thereto, each of such Filed Agreements constitutes a valid and
legally binding obligation of Platinum US enforceable against Platinum US in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles, except that
such counsel need not express any opinion as to the enforceability of any
leases, sub-leases or assignments of leases or other agreements relating to real
property constituting a Filed Agreement.
     (xii) Assuming that each of the Filed Agreements that is governed by New
York law to which Platinum Finance is a party is binding on the other party or
parties thereto, each of such Filed Agreements has been duly authorized,
executed and delivered by Platinum Finance and constitutes a valid and legally
binding obligation of Platinum Finance enforceable against Platinum Finance in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles, except that
such counsel need not express any opinion as to the enforceability of any
leases, sub-leases or assignments of leases or other agreements relating to real
property constituting a Filed Agreement or as to the enforceability of the
indemnities provided for in the 2005 Registration Rights Agreement.

36



--------------------------------------------------------------------------------



 



     (xiii) No consent, approval, authorization or order of, or qualification
with, any United States Federal or New York State governmental body or agency is
required for the Remarketing of the Notes, the issuance and delivery of the
Exchange Securities or the consummation by the Company and Platinum Finance of
the transactions contemplated by the Remarketing Agreement, the Jurisdiction
Agreement, the Notes Registration Rights Agreement or the Indenture, except
(A) such as may be required by the securities or Blue Sky laws of the State of
New York, (B) with respect to the Exchange Securities, the effectiveness of a
registration statement to be filed by the Company and Platinum Finance with the
Commission pursuant to the Act and pursuant to the Notes Registration Rights
Agreement and (C) with respect to the Exchange Securities, pursuant to the Trust
Indenture Act.
     (xiv) The Remarketing of the Notes, the issuance and delivery of the
Exchange Securities pursuant to and in the manner contemplated by the
Remarketing Agreement and the Notes Registration Rights Agreement and the
performance by the Company and Platinum Finance of their respective obligations
under the Remarketing Agreement, the Jurisdiction Agreement, the Notes
Registration Rights Agreement and the Indenture will not (i) result in a default
under or a breach of any of the Filed Agreements that is governed by New York
law and to which the Company or any subsidiary is a party, except any such
default or breaches as (A) would not individually or in the aggregate have a
material adverse effect on the consolidated financial position, shareholders’
equity or results of operations of the Company and its subsidiaries, taken as a
whole, (B) would not affect the due authorization and enforceability in
accordance with their terms of the Notes or the Exchange Securities; or
(C) would not adversely affect the consummation of the transactions contemplated
by the Remarketing Agreement, the Notes Registration Rights Agreement and the
Indenture, or (ii) violate any Federal law of the United States or law of the
State of New York applicable to the Company or Platinum Finance; provided,
however, that for purposes of this paragraph (xiv), such counsel need not
express any opinion with respect to Federal or state securities laws, other
antifraud laws or fraudulent transfer laws; and provided, further, that insofar
as performance by the Company and Platinum Finance of their respective
obligations under such agreements is concerned, such counsel need not express
any opinion as to bankruptcy, insolvency, reorganization, moratorium and similar
laws of general applicability relating to or affecting creditors’ rights or
general equity principles.
     (xv) Assuming that the Jurisdiction Agreement has been duly authorized,
executed and delivered by the Company under Bermuda law and is binding on the
other party or parties thereto and assuming that the Jurisdiction Agreement is
not terminated, amended or modified in any way, under the laws of the State of
New York relating to submission to jurisdiction, pursuant to the Jurisdiction
Agreement, (A) each of the Company and Platinum Finance has validly and
irrevocably submitted to the non-exclusive jurisdiction of any New York Court
with respect to any legal suit, action or proceeding against the

37



--------------------------------------------------------------------------------



 



Company or Platinum Finance brought by any Remarketing Agent, Reset Agent,
Purchase Contract Agent or Control Person (as defined in the Jurisdiction
Agreement) arising out of or based on the Remarketing Agreement, the Notes
Registration Rights Agreement or the transactions contemplated thereby, and has
validly and irrevocably waived, to the fullest extent that it may effectively do
so, any objection to the venue of such suit, action or proceeding in any such
court, and (B) each of the Company and Platinum Finance has validly appointed CT
Corporation System as its authorized agent for the purpose and to the extent
described in the Jurisdiction Agreement, and service of process effected on such
agent in the manner set forth therein will be effective to confer valid personal
jurisdiction over the Company and Platinum Finance with respect to such suit,
action or proceeding, assuming, in each of clauses (A) and (B), (1) the validity
of such actions under Bermuda law and (2) the due authorization, execution and
delivery of the Jurisdiction Agreement by the Remarketing Agents.
     (xvi) Neither the Company nor Platinum Finance is required to register as
an “investment company” under the Investment Company Act and the rules and
regulations promulgated thereunder.
     (xvii) The statements set forth in the Form 10-K under the caption “Related
Party Transactions,” and in the Offering Circular under the captions
“Description of the Remarketed Notes,” “Material U.S. Federal Income Tax
Considerations—U.S. Federal Income Tax Consequences to U.S. Holders,” “Material
U.S. Federal Income Tax Considerations—U.S. Federal Income Tax Consequences to
Non-U.S. Holders,” “ERISA Considerations,” and “Remarketing” insofar as they
purport to describe the provisions of the New York and Federal laws and
documents referred to therein, are true and complete in all material respects.
     Such counsel shall also furnish to you a written statement that each of the
documents incorporated by reference in the Offering Circular which were filed
under the Exchange Act, as of their respective dates (in each case, other than
the financial statements and related notes and schedules and other financial
information therein, as to which such counsel need express no opinion), appeared
on their face to be appropriately responsive in all material respects to the
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder. Further, nothing came to such counsel’s attention in the
course of its review that has caused such counsel to believe that the Offering
Circular, as of its date, and the documents incorporated therein by reference
which were filed under the Exchange Act, as of their respective dates (in each
case, other than the financial statements and related notes and schedules and
other financial information therein, as to which such counsel need express no
opinion) contained any untrue statement of a material fact or omitted to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. Also,
nothing has come to such counsel’s attention that has caused such counsel to
believe that, as

38



--------------------------------------------------------------------------------



 



of the date and time of delivery of such counsel’s written opinion, the Offering
Circular (other than the financial statements and related notes and schedules
and other financial information therein, as to which such counsel need express
no opinion), contained any untrue statement of a material fact or omitted to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. Such
counsel shall state that they do not assume any responsibility for the accuracy
or completeness of the statements contained in the Offering Circular, or in any
of the documents incorporated by reference in the Offering Circular or in any
further amendment or supplement thereto which were filed under the Exchange Act,
except for those made under the caption “Related Party Transactions” in the Form
10-K and under the captions “Description of the Remarketed Notes,” “Material
U.S. Federal Income Tax Considerations—U.S. Federal Income Tax Consequences to
U.S. Holders,” “Material U.S. Federal Income Tax Considerations—U.S. Federal
Income Tax Consequences to Non-U.S. Holders,” “ERISA Considerations” and
“Remarketing” in the Offering Circular insofar as they relate to provisions of
documents or of United States Federal tax law therein described.
Such counsel may state that its opinions are solely for the benefit of the
Remarketing Agents and may not be relied upon by any other person.

39



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF OPINION OF CONYERS DELIVERED PURSUANT TO SECTION 6(c)
     (i) Each of the Company and Platinum Bermuda is a limited liability company
duly incorporated and existing under the laws of Bermuda in good standing (“good
standing” meaning solely that it has not failed to make any filing with any
Bermuda governmental authority or to pay any Bermuda government fee or tax which
would make it liable to be struck off the Register of Companies and thereby
cease to exist under the laws of Bermuda).
     (ii) Each of the Company and Platinum Bermuda has the necessary power and
authority to own, lease and operate its properties as described in the Offering
Circular.
     (iii) The Company has the necessary corporate power and authority to carry
on its business as described in the Offering Circular. No further approvals of
the insurance regulatory, governmental or administrative body or authority of
Bermuda are required for the conduct of such business by the Company.
     (iv) Platinum Bermuda has the necessary corporate power and authority to
carry on its business as described in the Offering Circular, including its
insurance and reinsurance business as described in the Offering Circular, and is
registered as a Class 4 insurer under the Insurance Act 1978 effective June 6,
2002 and is licensed to carry on long-term business subject to the provisions of
the Insurance Act 1978 and the regulations promulgated thereunder, and the
conditions set out in Schedule I to the Certificate of Registration, issued by
the Bermuda Monetary Authority to Platinum Bermuda, dated June 6, 2002. No
further approvals of the insurance regulatory, governmental or administrative
body or authority of Bermuda are required for the conduct of such business by
Platinum Bermuda.
     (v) The Company has the necessary corporate power and authority to enter
into and perform its obligations under each of the Transaction Documents. The
execution and delivery of each of the Transaction Documents, by the Company and
the performance by the Company of its obligations thereunder will not violate
the memorandum of association or bye-laws of the Company nor any applicable law,
regulation, order or decree in Bermuda.
     (vi) The Company has taken all corporate action required to authorize its
execution, delivery and performance of each of the Transaction Documents. Each
of the Transaction Documents has been duly executed and delivered by or on
behalf of the Company and constitutes the valid, binding and enforceable
obligation of the Company in accordance with the terms thereof.
     (vii) The Company has taken all corporate action required to authorize its
execution, delivery and performance of the Guarantees endorsed on the Notes. The
Guarantees endorsed on the Notes have been duly executed and delivered by or on
behalf

40



--------------------------------------------------------------------------------



 



of the Company and constitute the valid and binding obligation of the Company,
enforceable in accordance with the terms thereof.
     (viii) No order, consent, approval, license, authorization or validation
of, registration with or exemption by any government or public body or authority
of Bermuda or any sub-division thereof is required to authorize or is required
in connection with the execution, delivery, performance and enforcement of each
of the Transaction Documents, except such as have been duly obtained in
accordance with Bermuda law.
     (ix) It is not necessary or desirable to ensure the enforceability in
Bermuda of each of the Transaction Documents that they be registered in any
register kept by, or filed with, any governmental authority or regulatory body
in Bermuda.
     (x) Based solely on a review of a certified copy of the Company’s
Memorandum of Association, the Company has an authorized share capitalization as
described in the Offering Circular. Based solely on a review of a certified copy
of the Register of Members of the Company prepared by the branch registrar of
the Company (the “Register of Members”), dated such date as stated in such
counsel’s opinion, the issued share capital of the Company at the date of the
Register of Members consists of such number of common shares, as specified in
such counsel’s opinion and such shares are duly authorized and validly issued,
fully paid and nonassessable (which term means when used in this Section 7(c)
that no further sums are required to be paid by the holders thereof in
connection with the issue thereof).
     (xi) Subject to the requirement that any shares of the Company are listed
on the Exchange or on another appointed stock exchange (as defined in section
2(1) of the Companies Act 1981), the Company has received permission under the
Exchange Control Act 1972 (and Regulations made thereunder) from the Bermuda
Monetary Authority for: (i) the issue and subsequent free transferability of the
Company’s shares, up to the amount of its authorized capital from time to time,
to and among persons non resident of Bermuda for exchange control purposes;
(ii) the issue and subsequent free transferability of up to 20% of the Company’s
shares in issue from time to time to persons resident in Bermuda for exchange
control purposes; and (iii) the issuance of options, warrants, depository
receipts, rights, loan notes and other securities of the Company and the
subsequent free transferability thereof.
     (xii) The Guarantees conform, as to legal matters, to the description
thereof contained in the Offering Circular in all material respects.
     (xiii) The Guarantees will not constitute unlawful financial assistance by
the Company under Bermuda law.
     (xiv) Based solely on such counsel’s review of a certified copy of the
Register of Members of Platinum Bermuda dated as of the date set forth in such
opinion, all of the issued shares of Platinum Bermuda have been duly authorized
and validly issued, fully

41



--------------------------------------------------------------------------------



 



paid and non-assessable (as such term is defined above) and are registered in
the name of the Company.
     (xv) None of this Agreement, the Jurisdiction Agreement and the Notes
Registration Rights Agreement will be subject to ad valorem stamp duty in
Bermuda and no registration, documentary, recording, transfer or other similar
tax, fee or charge is payable in Bermuda in connection with the execution,
delivery, filing, registration or performance of this Agreement, the
Jurisdiction Agreement or the Notes Registration Rights Agreement.
     (xvi) Under current Bermuda law there is no Bermuda income tax, withholding
tax, capital gains tax, capital transfer tax, estate or inheritance tax, payable
by investors who are not resident in Bermuda (or are deemed not to be resident
in Bermuda for Bermuda exchange purposes).
     (xvii) The Company and Platinum Bermuda have received from the Bermuda
Minister of Finance an assurance under The Exempted Undertakings Tax Protection
Act 1966 of Bermuda to the effect that in the event Bermuda enacts any
legislation imposing tax computed on profits or income, or computed on any
capital asset, gain or appreciation, or any tax in the nature of estate duty or
inheritance tax, then such tax will not apply to the Company and Platinum
Bermuda or to any of their operations or their shares, debentures or other
obligations, until March 28, 2016. This assurance does not preclude the
application of any tax or duty to persons that are “ordinarily resident” in
Bermuda (the Company and Platinum Bermuda are not “ordinarily resident” in
Bermuda) or the application of any tax payable by the Company or Platinum
Bermuda in respect of real property owned or leased by the Company or Platinum
Bermuda in Bermuda.
     (xviii) The statements in the Offering Circular under the captions
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations—Financial Condition, Liquidity and Capital Resources—Liquidity
Requirements,” “Business—Regulation—Bermuda Regulation” and “Description of Our
Share Capital,” to the extent that they constitute statements of Bermuda law,
are accurate in all material respects.
     (xix) The Company can sue and be sued in its own name under the laws of
Bermuda.
     (xx) The choice of New York law as the governing law of this Agreement, the
Jurisdiction Agreement and the Notes Registration Rights is a valid choice of
law and would be recognized and given effect to in any action brought before a
court of competent jurisdiction in Bermuda, except for those laws (i) which such
court considers to be procedural in nature, (ii) which are revenue or penal laws
or (iii) the application of which would be inconsistent with public policy, as
such term is interpreted under the laws of Bermuda. The submission in the
Jurisdiction Agreement to the non-exclusive jurisdiction of the New York Courts
(as defined in the Jurisdiction Agreement) is valid and binding upon the
Company.

42



--------------------------------------------------------------------------------



 



     (xxi) The courts of Bermuda would recognize as a valid judgment, a final
and conclusive judgment in personam, obtained in the New York Courts against the
Company based upon this Agreement, the Jurisdiction Agreement and the Notes
Registration Rights Agreement and the Indenture under which a sum of money is
payable (other than a sum of money payable in respect of multiple damages, taxes
or other charges of a like nature or in respect of a fine or other penalty) and
would give a judgment based thereon provided that (a) such courts had proper
jurisdiction over the parties subject to such judgment, (b) such courts did not
contravene the rules of natural justice of Bermuda, (c) such judgment was not
obtained by fraud, (d) the enforcement of the judgment would not be contrary to
the public policy of Bermuda, (e) no new admissible evidence relevant to the
action is submitted prior to the rendering of the judgment by the courts of
Bermuda and (f) there is due compliance in seeking validation of such judgment
with the correct procedures under the laws of Bermuda.
     (xxii) Under Section 16 of the Companies Act 1981, the bye-laws of the
Company shall bind the Company and the members of the Company to the same extent
as if such bye-laws had been signed and sealed by each such member, and contain
covenants on the part of each such member to observe all the provisions of the
bye-laws of the Company, except, as provided in Section 17 of the Companies Act
1981, no member of the Company shall be bound by an alteration made in the
bye-laws after the date on which he became a member, if and so far as the
alteration requires him to take or subscribe for more shares than the number
held by him at the date on which the alteration is made, or in any way increases
his liability as at that date to contribute to the share capital of, or
otherwise to pay money to, the Company (unless the member agrees in writing,
either before or after the alteration is made, to be bound thereby).
     (xxiii) Based solely on a search of the Register of Charges, maintained by
the Registrar of Companies pursuant to Section 55 of the Companies Act 1981,
conducted on the date identified in such opinion, there are no registered
charges registered against the Company or Platinum Bermuda.
     (xxiv) Based solely upon a search of the Cause Book of the Supreme Court of
Bermuda conducted on the date identified in such opinion, there are no
judgments, nor legal or governmental proceedings pending in Bermuda to which
either of the Company or Platinum Bermuda is a party.
     (xxv) The Remarketing Agents and the Reset Agent will not be deemed to be
resident, domiciled or carrying on business in Bermuda by reason only of the
execution, performance and enforcement of this Agreement, the Jurisdiction
Agreement or the Notes Registration Rights Agreement.
     (xxvi) Each of the Remarketing Agents, Reset Agent and Purchase Contract
Agent has standing to bring an action or proceedings before the appropriate
courts in Bermuda for the enforcement of this Agreement, the Jurisdiction
Agreement and the Notes Registration Rights Agreement. It is not necessary or
advisable in order for the Remarketing Agents to enforce its rights under this
Agreement, the Jurisdiction

43



--------------------------------------------------------------------------------



 



Agreement or the Notes Registration Rights Agreement, including the exercise of
remedies thereunder, that it be licensed, qualified or otherwise entitled to
carry on business in Bermuda.
     (xxvii) The Company and Platinum Bermuda have been designated as
non-resident for the purposes of the Exchange Control Act, 1972 and as such are
free to acquire, hold and sell foreign currency (including the payment of
dividends and other distributions) and securities without restriction. No
currency exchange control laws or withholding taxes of Bermuda apply to the
payment of dividends (a) on the Common Shares by the Company or (b) by Platinum
Bermuda to the Company, except in each case as described in or contemplated by
the Offering Circular; and Platinum Bermuda is not currently prohibited by any
Bermuda law or governmental authority, directly or indirectly, from paying any
dividends to the Company, from making any other distributions on its capital
stock, from repaying to the Company any loans or advances to it from the Company
or from transferring any of its property or assets to the Company, except as
contemplated by the Offering Circular.
     (xxviii) Neither the Company nor Platinum Bermuda is entitled to any
immunity under the laws of Bermuda, whether characterized as sovereign immunity
or otherwise, from any legal proceedings to enforce this Agreement, the
Jurisdiction Agreement or the Notes Registration Rights Agreement in respect of
itself or its property.
     (xxix) The procedure for the service of process on the Company through C.T.
Corporation System in New York, New York, United States of America, acting as
agent for the Company, as set out in Section 1(ee) of this Agreement and in the
Jurisdiction Agreement and the Notes Registration Rights Agreement, would be
effective, in so far as Bermuda law is concerned, to constitute valid service of
the proceedings on the Company.

44



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF OPINION OF MICHAEL LOMBARDOZZI PURSUANT TO SECTION 6(d)
     (i) The Company has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, or is subject to no material liability or
disability by reason of failure to be so qualified in any such jurisdiction
(such counsel being entitled to rely in respect of the opinion in this clause
upon opinions of local counsel and in respect of matters of fact upon
certificates of officers of the Company and of public officials, provided that
such counsel shall state that he believes that both you and he are justified in
relying upon such opinions and certificates);
     (ii) Platinum Finance has been duly qualified as a foreign corporation for
the transaction of business and is in good standing under the laws of each
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, or is subject to no material liability or
disability by reason of failure to be so qualified in any such jurisdiction
(such counsel being entitled to rely in respect of the opinion in this clause
upon opinions of local counsel and in respect of matters of fact upon
certificates of officers of Platinum Finance and of public officials, provided
that such counsel shall state that he believes that both you and he are
justified in relying upon such opinions and certificates);
     (iii) To the best of such counsel’s knowledge and other than as set forth
in the Offering Circular, there are no legal or governmental proceedings pending
to which the Company or any of its subsidiaries is a party or of which any
property of the Company or any of its subsidiaries is the subject which, if
determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a material adverse effect on the
consolidated financial position, shareholders’ equity or results of operations
of the Company and its subsidiaries, taken as a whole; and, to the best of such
counsel’s knowledge, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others.
     (iv) The Remarketing of the Notes and the issuance and delivery of the
Exchange Securities pursuant to and in the manner contemplated by the
Remarketing Agreement and the Notes Registration Rights Agreement and the
compliance by the Company and Platinum Finance with all of the provisions of the
Remarketing Agreement, the Jurisdiction Agreement, the Notes Registration Rights
Agreement and the Indenture and the consummation of the transactions therein
contemplated will not conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, or give rise to a
right of termination under, any of the Filed Agreements or under any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument known
to such counsel to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject,

45



--------------------------------------------------------------------------------



 



other than such conflicts, breaches, violations, defaults and termination rights
which (A) would not individually or in the aggregate have a material adverse
effect on the consolidated financial position, shareholders’ equity or results
of operations of the Company and its subsidiaries, taken as a whole, (B) would
not affect the due authorization and enforceability in accordance with their
terms of the Notes; or (C) would not adversely affect the consummation of the
transactions contemplated hereby;
     (v) To the best of such counsel’s knowledge, neither the Company nor any of
its subsidiaries is (A) in violation of its bye-laws, its memorandum of
association, its certificate of incorporation or any of its other organizational
documents or (B) in default in the performance or observance of any material
obligation, agreement, covenant or condition contained in any of the Filed
Agreements or in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which it is a party or by which it is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, other than such defaults which (A) would not individually or in the
aggregate have a material adverse effect on the consolidated financial position,
shareholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole; (B) would not affect the due authorization and
enforceability in accordance with their terms of the Notes; or (C) would not
adversely affect the consummation of the transactions contemplated by the
Remarketing Agreement, the Notes Registration Rights Agreement and the
Indenture; and
     (vi) Platinum US is duly licensed as an insurer or reinsurer, as the case
may be, under the Insurance Laws of each jurisdiction in which the conduct of
its business requires such licensing, except for such jurisdictions in which the
failure of Platinum US to be so licensed would not, individually or in the
aggregate, have a material adverse effect on the consolidated financial
position, shareholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole. Platinum US has made all required filings under
applicable Insurance Laws in each jurisdiction where such filings are required,
except for such jurisdictions in which the failure to make such filings would
not, individually or in the aggregate, have a material adverse effect on the
consolidated financial position, shareholder’s equity or results of operations
of the Company and its subsidiaries, taken as a whole. Platinum US has all other
necessary authorizations, approvals, orders, consents, certificates, permits,
registrations and qualifications of and from all insurance regulatory
authorities necessary to conduct its business as described in the Offering
Circular and all of the foregoing are in full force and effect, except where the
failure to have such authorizations, approvals, orders, consents, certificates,
permits, registrations or qualifications or their failure to be in full force
and effect would not, individually or in the aggregate, have a material adverse
effect on the consolidated financial position, shareholders’ equity or results
of operations of the Company and its subsidiaries, taken as a whole. To such
counsel’s knowledge, Platinum US has not received any notification from any
insurance regulatory authority or other governmental authority in the United
States, Ireland, the United Kingdom, Bermuda or elsewhere to the effect that any
additional authorization, approval, order, consent, certificate, permit,
registration or qualification is needed to be obtained by Platinum US; and, to
such counsel’s knowledge, no insurance regulatory authority has issued any order
or decree

46



--------------------------------------------------------------------------------



 



impairing, restricting or prohibiting the payment of dividends by Platinum US to
its parent;
     Such counsel shall also furnish to you a written statement that nothing
came to his attention in the course of his review that has caused such counsel
to believe that the Offering Circular, as of its date, and the documents
incorporated therein by reference which were filed under the Exchange Act, as of
their respective dates (in each case, other than the financial statements and
related notes and schedules and other financial information therein, as to which
he need express no opinion) contained any untrue statement of a material fact or
omitted to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Also, nothing has come to his attention that has caused him to
believe that, as of the date and time of delivery of his written opinion, the
Offering Circular (other than the financial statements and related notes and
schedules and other financial information therein, as to which he need express
no opinion), contained any untrue statement of a material fact or omitted to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. Such
counsel shall state that he does not assume any responsibility for the accuracy
or completeness of the statements contained in the Offering Circular, or in any
of the documents incorporated by reference in the Offering Circular or in any
further amendment or supplement thereto which were filed under the Exchange Act.
     In giving such opinion, such counsel may state that with respect to all
matters of United States federal and New York law he has relied upon the
opinions of United States counsel for the Company delivered pursuant to
Section 6 of the Remarketing Agreement.

47



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF OPINION OF FUNK & BOLTON PURSUANT TO SECTION 6(e)
The summaries of the provisions of the insurance laws of the State of Maryland
made in the Offering Circular and in the Company’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2004 under the caption
“Business—Regulation—U.S. Regulation” are true and complete in all material
respects. Such counsel may state that they do not assume any responsibility for
the accuracy or completeness of the statements made in the Offering Circular,
the Company’s Report on Form 10-K for the fiscal year ended December 31, 2004,
or any of the documents incorporated therein by reference which were filed under
the Exchange Act, except for the summaries of the provisions of the insurance
laws of the State of Maryland made under the caption “Business—Regulation—U.S.
Regulation” in the Offering Circular and the Company’s Annual Report on Form
10-K for the fiscal year ended December 31, 2004.

48



--------------------------------------------------------------------------------



 



ANNEX I
FORM OF COMFORT LETTER
     Pursuant to Section 6(f) of the Remarketing Agreement, the accountants
shall furnish letters to the Remarketing Agents to the effect that:
     (i) They are an independent registered public accounting firm with respect
to the Company, Predecessor and their respective subsidiaries within the meaning
of the Act and the applicable published rules and regulations thereunder and the
Public Company Accounting Oversight Board (United States) (the “PCAOB”);
     (ii) In their opinion, the financial statements and any supplementary
financial information and schedules examined by them and included or
incorporated by reference in the Offering Circular comply as to form in all
material respects with the applicable accounting requirements of the Act or the
Exchange Act, as applicable, and the related published rules and regulations
thereunder; and they have made a review in accordance with standards established
by the PCAOB of the consolidated interim financial statements and selected
financial data derived from audited financial statements of the Company and
Predecessor for the periods specified in such letter;
     (iii) They have made a review in accordance with standards established by
the PCAOB of the unaudited condensed consolidated statements of income,
consolidated balance sheets and consolidated statements of cash flows included
in the Offering Circular and/or included in the Company’s quarterly report on
Form 10-Q included in or incorporated by reference into the Offering Circular;
and on the basis of specified procedures including inquiries of officials of the
Company who have responsibility for financial and accounting matters regarding
whether the unaudited condensed consolidated financial statements referred to in
paragraph (v)(A)(i) below comply as to form in all material respects with the
applicable accounting requirements of the Act and the Exchange Act and the
related published rules and regulations, nothing came to their attention that
caused them to believe that the unaudited condensed consolidated financial
statements do not comply as to form in all material respects with the applicable
accounting requirements of the Act and the Exchange Act and the related
published rules and regulations;
     (iv) The unaudited selected financial information with respect to the
consolidated results of operations and financial position of the Company for the
years ended December 31, 2004 and 2003, and the period ended December 31, 2002,
and with respect to the results of operations of Predecessor for the period
January 1, 2002, through November 1, 2002 and for the years ended December 31,
2001 and 2000 included in the Offering Circular and included or incorporated by
reference in Item 6 of the Company’s Annual Report on Form 10-K for the most
recent fiscal year agrees with the corresponding amounts (after restatement
where applicable) in the audited consolidated financial statements for such
fiscal

49



--------------------------------------------------------------------------------



 



years and periods of the Company and the Predecessor, as applicable, which were
included or incorporated by reference in the Annual Reports on Form 10-K for the
Company or the Predecessor, as applicable, for such fiscal years;
     (v) On the basis of limited procedures, not constituting an examination in
accordance with generally accepted auditing standards, consisting of a reading
of the unaudited financial statements and other information referred to below, a
reading of the latest available interim financial statements of the Company and
its subsidiaries, inspection of the minute books of the Company its subsidiaries
since the date of the latest audited financial statements included or
incorporated by reference in the Offering Circular, inquiries of officials of
the Company and its subsidiaries responsible for financial and accounting
matters and such other inquiries and procedures as may be specified in such
letter, nothing came to their attention that caused them to believe that:
     (A) (i) the unaudited condensed consolidated statements of income,
consolidated balance sheets and consolidated statements of cash flows (x)
included in the Offering Circular and/or (y) included in the Offering Circular
or incorporated by reference from the Company’s Quarterly Reports on Form 10-Q
do not comply as to form in all material respects with the applicable accounting
requirements of the Exchange Act as it applies to Form 10-Q and the related
published rules and regulations, or (ii) any material modifications should be
made to the unaudited condensed consolidated statements of income, consolidated
balance sheets and consolidated statements of cash flows included in the
Offering Circular or included in the Company’s Quarterly Reports on Form 10-Q
incorporated by reference in the Offering Circular for them to be in conformity
with generally accepted accounting principles;
     (B) any other unaudited income statement data and balance sheet items
included in the Offering Circular do not agree with the corresponding items in
the unaudited consolidated financial statements from which such data and items
were derived, and any such unaudited data and items were not determined on a
basis substantially consistent with the basis for the corresponding amounts in
the audited consolidated financial statements included in the Offering Circular
or incorporated by reference from the Company’s Annual Report on Form 10-K for
the most recent fiscal year;
     (C) the unaudited financial statements which were not included in the
Offering Circular but from which were derived any unaudited condensed financial
statements referred to in clause (A) and any unaudited income statement data and
balance sheet items included in the Offering Circular and referred to in clause
(B) were not determined on a basis substantially consistent with the basis for
the audited consolidated financial statements included in the Offering Circular
or incorporated by reference from the Company’s Annual Report on Form 10-K for
the most recent fiscal year;

50



--------------------------------------------------------------------------------



 



     (D) as of a specified date not more than five days prior to the date of
such letter, there have been any changes in the common shares or capital (other
than issuances of shares upon exercise of director or employee options, upon the
exercise, conversion or exchange of convertible or exchangeable securities or
options or upon the exercise of the purchase contracts forming a part of the
Company’s equity security units, in each case which were outstanding on the date
of the latest balance sheet included or incorporated by reference in the
Offering Circular) or any increase in the debt obligations of the Company and
its subsidiaries, in each case as compared with amounts shown in the latest
balance sheet included or incorporated by reference in the Offering Circular,
except in each case for changes, increases or decreases which the Offering
Circular discloses have occurred or may occur or which are described in such
letter; and
     (vi) In addition to the examination referred to in their report(s) included
or incorporated by reference in the Offering Circular and the limited
procedures, inspection of minute books, inquiries and other procedures referred
to in paragraphs (iii) and (v) above, they have carried out certain specified
procedures, not constituting an examination in accordance with generally
accepted auditing standards, with respect to certain amounts, percentages and
financial information specified by the Remarketing Agents, which are derived
from the general accounting records of the Company, Predecessor and their
respective subsidiaries, which appear in the Offering Circular (excluding
documents incorporated by reference), or in documents incorporated by reference
in the Offering Circular specified by the Remarketing Agents, and have compared
certain of such amounts, percentages and financial information with the
accounting records of the Company, Predecessor and their respective subsidiaries
and have found them to be in agreement.

51



--------------------------------------------------------------------------------



 



Schedule I

            Filed Agreements to which Platinum Underwriters Holdings, Ltd., a
Bermuda company (the “Company”), is a party   Governing Law  
•
  Formation and Separation Agreement, dated as of October 28, 2002 (the
“Formation and Separation Agreement”), between the Company and St. Paul (as
defined herein).   New York  
•
  Master Services Agreement, dated November 1, 2002 (the “Master Services
Agreement”), as amended by that certain Letter Agreement dated June 30, between
the Company and St. Paul.   New York  
•
  Registration Rights Agreement, dated November 1, 2002 (the “Registration
Rights Agreement”), between the Company and St. Paul.   New York  
•
  Option Agreement, dated November 1, 2002 (the “St. Paul Option Agreement”),
between the Company and St. Paul.   New York  
•
  Option Agreement, dated November 1, 2002 (the “Fire and Marine Option
Agreement”), between the Company, St. Paul and Fire and Marine (as defined
herein).   New York  
•
  Option Agreement, dated November 1, 2002 (the “St. Paul Re UK Option
Agreement”), between the Company, St. Paul and St. Paul Reinsurance Company
Limited, a limited liability company incorporated under the laws of England
(“St. Paul Re UK”).   New York  
•
  Purchase Contract Agreement, dated as of November 1, 2002, between the Company
and JPMorgan Chase Bank, as Purchase Contract Agent.   New York  
•
  Indenture, dated October 10, 2002 (the “Base Indenture”), among the Company,
Platinum Finance (as defined herein) and JPMorgan Chase Bank, as Trustee.   New
York  
•
  First Supplemental Indenture, dated November 1, 2002 (the “Supplemental
Indenture”), among the Company, Platinum Finance and JPMorgan Chase Bank as
Trustee.   New York  
•
  Pledge Agreement, dated as of November 1, 2002 (the “Pledge Agreement”), among
the Company, State Street Bank and Trust Company, as Collateral Agent, Custodial
Agent and Securities Intermediary, and JPMorgan Chase Bank, as Purchase Contract
Agent.   New York  
•
  Investment Agreement, dated September 20, 2002, as amended (the “RenRe
Investment Agreement”), among the Company, St. Paul and RenRe (as defined
herein).   New York  
•
  Transfer Restrictions, Registration Rights and Standstill Agreement, dated
November 1, 2002 (the “Transfer Restrictions, Registration Rights and Standstill
Agreement”), between the Company and RenRe.   New York  
•
  Option Agreement, dated November 1, 2002 (the “RenRe Option Agreement”),
between the Company and RenRe.   New York  
•
  Services and Capacity Reservation Agreement, dated as of November 1, 2002 (the
“Services and Capacity Reservation Agreement”), between the Company and RenRe.  
New York  
•
  Guaranty dated as of December 31, 2003 (the “US Guaranty”) between the   New
York  

52



--------------------------------------------------------------------------------



 



           
 
  Company, as Guarantor, and Platinum US (as defined herein).      
•
  Guarantee dated as of December 31, 2003 (the “UK Guarantee”) between the
Company, as Guarantor, and Platinum UK (as defined herein).   England and Wales
 
•
  Separation Agreement dated June 24, 2004 between William A. Robbie and the
Company.   New York  
•
  Employment Agreement dated June 24, 2004 between Joseph F. Fisher and the
Company.   New York  
•
  Amendment dated January 10, 2005 to the St. Paul Re UK Option Agreement.   New
York  
•
  Amendment dated January 10, 2005 to the St. Paul Option Agreement.   New York
 
•
  Amended and Restated Option Agreement dated November 18, 2004 between the
Company and RenRe (as defined herein).   New York  
•
  Investment Manager Agreement dated May 12, 2005 (the “BlackRock Investment
Manager Agreement I”) between the Company, Platinum Bermuda (as defined herein),
Platinum Ireland (as defined herein) and BlackRock Financial Management, Inc.
(“BlackRock”).   New York  
•
  Purchase Agreement, dated May 20, 2005 (the “GS Purchase Agreement”), by and
among the Company, Platinum Finance and Goldman, Sachs & Co.   New York  
•
  Jurisdiction Agreement, dated May 20, 2005 (the “GS Jurisdiction Agreement”),
by and among the Company, Platinum Finance and Goldman, Sachs & Co.   New York  
•
  Indenture dated as of May 26, 2005 (the “2005 Indenture”), between the
Company, Platinum Finance and JPMorgan Chase Bank, N.A.   New York  
•
  First Supplemental Indenture dated as of May 26, 2005 (the “2005 First
Supplemental Indenture”) between the Company, Platinum Finance and JPMorgan
Chase Bank, N.A.   New York  
•
  Exchange and Registration Rights Agreement dated May 26, 2005 (the “2005
Registration Rights Agreement”) between the Company, Platinum Finance and
Goldman, Sachs & Co.   New York   Filed Agreements to which Platinum
Underwriters Finance, Inc., a Delaware corporation (“Platinum Finance”), is a
party   Governing Law  
•
  Base Indenture   New York  
•
  Supplemental Indenture   New York  
•
  Investment Manager Agreement dated May 12, 2005 (the “BlackRock Investment
Manager Agreement II”) between Platinum US, Platinum Finance and BlackRock.  
New York  
•
  GS Purchase Agreement   New York  
•
  GS Jurisdiction Agreement   New York  
•
  2005 Indenture   New York  
•
  2005 First Supplemental Indenture   New York  
•
  2005 Registration Rights Agreement   New York   Filed Agreements to which
Platinum Underwriters Reinsurance Inc., a Maryland domiciled insurance company
(“Platinum US”), is a party   Governing Law  
•
  Employee Benefits and Compensation Matters Agreement, dated November   New
York  

53



--------------------------------------------------------------------------------



 



           
 
  1, 2002 (the “Employee Matters Agreement”), between St. Paul and Platinum US.
     
•
  Run-off Services Agreement, dated November 1, 2002 (the “US Run-Off Services
Agreement”), between Platinum US, Mountain Ridge (as defined herein) and Fire &
Marine.   New York  
•
  Underwriting Management Agreement, dated November 1, 2002 (the “US
Underwriting Agreement”), between Platinum US and Fire & Marine.   New York  
•
  100% Quota Share Retrocession Agreement (Traditional), dated November 1, 2002
(the “US Quota Share Traditional”), between Platinum US and Fire & Marine.  
Minnesota  
•
  100% Quota Share Retrocession Agreement (Non-Traditional – D-1), dated as of
the First Time of Delivery (the “US Quota Share Non-Traditional D-1”), between
Platinum US and Mountain Ridge.   Vermont  
•
  100% Quota Share Retrocession Agreement (Non-Traditional – A), dated
November 1, 2002 (the “US Quota Share Non-Traditional A”), between Platinum US
and Fire & Marine.   Minnesota  
•
  100% Quota Share Retrocession Agreement (Non-Traditional – B-1), dated
November 1, 2002 (the “US Quota Share Non-Traditional B-1”), between Platinum US
and Fire & Marine.   Minnesota  
•
  100% Quota Share Retrocession Agreement (Non-Traditional – B-2), dated
November 1, 2002 (the “US Quota Share Non-Traditional B-2”), between Platinum US
and Fire & Marine.   Minnesota  
•
  100% Quota Share Retrocession Agreement (Non-Traditional – C), dated
November 1, 2002 (the “US Quota Share Non-Traditional C”), between Platinum US
and Fire & Marine.   Minnesota  
•
  100% Quota Share Retrocession Agreement (Non-Traditional – D Stop Loss), dated
as of the First Time of Delivery (the “US Quota Share Non-Traditional D Stop
Loss”), between Platinum US and Mountain Ridge.   Vermont  
•
  100% Quota Share Retrocession Agreement (Non-Traditional – D Spread Loss),
dated November 1, 2002 (the “US Quota Share Non-Traditional D Spread Loss”),
between Platinum US and Fire & Marine.   Minnesota  
•
  100% Quota Share Retrocession Agreement (Non-Traditional – D-3), dated
November 1, 2002 (the “US Quota Share Non-Traditional D-3”), between Platinum US
and Fire & Marine.   Minnesota  
•
  100% Quota Share Retrocession Agreement (Non-Traditional – D-4), dated
November 1, 2002 (the “US Quota Share Non-Traditional D-4”), between Platinum US
and Fire & Marine.   Minnesota  
•
  100% Quota Share Retrocession Agreement (Non-Traditional – E), dated
November 1, 2002 (the “US Quota Share Non-Traditional E”), between Platinum US
and Fire & Marine.   Minnesota  
•
  100% Quota Share Retrocession Agreement (Traditional), dated November 1, 2002
(the “UK Quota Share Traditional”), between Platinum US and St. Paul Re UK.  
England  
•
  100% Quota Share Retrocession Agreement (Non-Traditional – A), dated
November 1, 2002 (the “UK Quota Share Non-Traditional A”), between   England  

54



--------------------------------------------------------------------------------



 



           
 
  Platinum US and St. Paul Re UK.      
•
  100% Quota Share Retrocession Agreement (Non-Traditional – B-1), dated
November 1, 2002 (the “UK Quota Share Non-Traditional B-1”), between Platinum US
and St. Paul Re UK.   England  
•
  Revised and Amended Trust Agreement, dated November 1, 2002, as amended
December 12, 2002 (the “Fire and Marine Trust Agreement”), among Platinum US,
Fire and Marine and the Trustee Bank named therein.   Massachusetts  
•
  Revised and Amended Trust Agreement, dated as of November 1, 2002 and amended
as of December 12, 2002 (the “Mountain Ridge Trust Agreement”), among Platinum
US, Mountain Ridge and the Trustee Bank named therein.   Massachusetts  
•
  Trust Agreement effective as of January 1, 2003 (the “Bermuda Trust
Agreement”) among Platinum Bermuda (as defined herein), Platinum US and State
Street Bank and Trust Company.   Massachusetts  
•
  Quota Share Retrocession Agreement (the “US/Bermuda Quota Share Agreement”) by
and between Platinum Bermuda and Platinum US dated as of May 13, 2003, as
amended by that certain Addendum dated as of December 31, 2003.   New York  
•
  Aggregate Excess of Loss Retrocession Agreement, dated June 11, 2003 (the
“Excess of Loss Agreement”), between Platinum US and Mountain Ridge.   Vermont  
•
  Commutation and Release Agreement, dated June 11, 2003 (“Commutation and
Release”) between Platinum US and Mountain Ridge.   New York  
•
  Referral Agreement between Platinum US and Renaissance Underwriting Managers
Ltd.   New York  
•
  Novation and Transfer Agreement for the Multi-Line Excess of Loss Reinsurance
Agreement, dated September 16, 2003 (the “Wisconsin Mutual Multi-Line Novation
Agreement”), among Platinum US, Fire & Marine and Wisconsin Mutual Insurance
Company, effective as of January 1, 2003.   New York  
•
  Novation and Transfer Agreement for the Casualty Excess of Loss Reinsurance
Agreement, dated September 16, 2003 (the “Casualty Novation Agreement”), among
Platinum US, Fire & Marine and Wisconsin Mutual Insurance Company, effective as
of January 1, 2003.   New York  
•
  Novation and Transfer Agreement for the First Property Catastrophe Excess of
Loss Reinsurance Agreement, dated September 16, 2003 (the “First Property
Catastrophe Novation Agreement”), among Platinum US, Fire & Marine and Wisconsin
Mutual Insurance Company, effective as of January 1, 2003.   New York  
•
  Novation and Transfer Agreement for the Second Property Catastrophe Excess of
Loss Reinsurance Agreement, dated September 16, 2003 (the “Second Property
Catastrophe Novation Agreement”), among Platinum US, Fire & Marine and Wisconsin
Mutual Insurance Company, effective as of January 1, 2003.   New York  
•
  Novation and Transfer Agreement for the Third Property Catastrophe Excess of
Loss Reinsurance Agreement, dated September 16, 2003 (the “Third Property
Catastrophe Novation Agreement”), among Platinum US, Fire & Marine and Wisconsin
Mutual Insurance Company, effective as of January 1, 2003.   New York  

55



--------------------------------------------------------------------------------



 



           
•
  Novation and Transfer Agreement for the Casualty Clash Excess of Loss
reinsurance contract among Platinum US, Fire & Marine and Crusader Insurance
Company, effective as of January 1, 2003 (the “Casualty Clash Novation
Agreement”).   New York  
•
  Novation and Transfer Agreement for the Property Clash Excess of Loss
reinsurance contract among Platinum US, Fire & Marine and Crusader Insurance
Company, effective as of January 1, 2003 (the “Property Clash Novation
Agreement”).   New York  
•
  Novation and Transfer Agreement for the Multi Line Excess of Loss reinsurance
contract among Platinum US, St. Paul Fire & Marine Insurance Company and
Crusader Insurance Company, effective as of January 1, 2003 (the “Crusader
Multi-Line Novation Agreement”).   New York  
•
  Indexed Warranty Excess of Loss Reinsurance Contract, effective June 11, 2003,
between Renaissance Reinsurance Ltd. And Platinum US.   Bermuda  
•
  Combined Catastrophe Excess of Loss Reinsurance Contract effective January 1,
2003 for the Alfa Insurance Group.      
•
  Addendum No. 6 to the Interests and Liabilities Agreement with respect to the
Combined Catastrophe Excess of Loss Reinsurance Contract between members of the
Alfa Insurance Group, Fire & Marine and Platinum US (the “Alfa Addendum”).      
•
  US Guaranty   New York  
•
  Excess of Loss Retrocession Agreement dated as of April 15, 2004 between
Platinum UK and Platinum US (the “Excess of Loss Retrocession Agreement”).  
England  
•
  Novation and Transfer Agreement for the Property Catastrophe Excess of Loss
Reinsurance Agreement, dated February 19, 2004, among Platinum US, Fire & Marine
and Germantown Mutual Insurance Company, effective as of January 1, 2003 (the
“Property Catastrophe Novation Agreement”).   New York  
•
  Novation and Transfer Agreement for the Workers’ Compensation and Employer’s
Liability Excess of Loss Reinsurance Agreement, dated February 19, 2004, among
Platinum US, Fire & Marine and Germantown Mutual Insurance Company, effective as
of January 1, 2003 (the “Workers’Compensation Excess of Loss Novation
Agreement”).   New York  
•
  Novation and Transfer Agreement for the Property Per Risk Excess of Loss
Reinsurance Agreement, dated February 19, 2004, among Platinum US, Fire & Marine
and Germantown Mutual Insurance Company, effective as of January 1, 2003 (the
“Property Per Risk Novation Agreement”).   New York  
•
  Novation and Transfer Agreement for the Casualty Excess of Loss Reinsurance
Agreement, dated February 19, 2004, among Platinum US, Fire & Marine and
Germantown Mutual Insurance Company, effective as of January 1, 2003 (the
“Germantown Casualty Novation Agreement”).   New York  
•
  Property Catastrophe Excess of Loss Reinsurance Contract dated September 10,
2003 between the Glencoe Group of Companies and Platinum US (15% participation)
  New York  

56



--------------------------------------------------------------------------------



 



           
•
  Property Catastrophe Excess of Loss Reinsurance Contract dated September 10,
2003 between the Glencoe Group of Companies and Platinum US (5% participation).
  New York  
•
  Employment Agreement dated August 4, 2004 between Michael D. Price and
Platinum US.   New York  
•
  Letter Agreement dated June 24, 2004 between H. Elizabeth Mitchell and
Platinum US.   New York  
•
  Investment Management Agreement dated May 12, 2005 between Platinum US and
Hyperion Capital Management, Inc. (“Hyperion”).   New York  
•
  BlackRock Investment Manager Agreement II.   New York  
•
  Excess of Loss Retrocession Agreement (the “2005 Excess of Loss Agreement”),
between Platinum UK and Platinum US, effective as of April 1, 2005.   England  
•
  Addendum No. 2 to the Quota Share Retrocession Agreement dated as of
January 1, 2004 between Platinum Bermuda and Platinum US, effective as of
April 1, 2005 (“US/Bermuda Quota Share Agreement Addendum No. 2”).       Filed
Agreements to which Platinum Re (UK) Limited, a limited liability company
incorporated under the laws of England (“Platinum UK”), is a party   Governing
Law  
•
  U.K. Master Services Agreement, dated November 1, 2002 (the “UK Master
Services Agreement”), as amended by that certain Addendum dated December 10,
2003, between St. Paul Re UK and Platinum UK.   England  
•
  U.K. Run-off Services Agreement, dated November 1, 2002 (the “UK Run-Off
Services Agreement”), between St. Paul Re UK and Platinum UK.   England  
•
  U.K. Underwriting Agency and Underwriting Management Agreement, dated
November 1, 2002 (the “UK Underwriting Agreement”), between Platinum UK and St.
Paul Re UK.   England  
•
  U.K. Business Transfer Agreement, dated November 1, 2002 (the “UK Business
Transfer Agreement”), between Platinum UK, St. Paul Re UK and St. Paul
Management Limited.   England  
•
  Quota Share Retrocession Agreement dated November 26, 2002 (the “UK/Bermuda
Quota Share Agreement”), between Platinum Bermuda and Platinum UK.  
Massachusetts  
•
  Security Agreement dated as of November 26, 2002 (the “Security Agreement”),
between Platinum Bermuda and Platinum UK.   Massachusetts  
•
  Control Agreement dated as of November 26, 2002 (the “Control Agreement”), by
and among Platinum Bermuda, Platinum UK and State Street Bank and Trust Company.
  New York  
•
  Alliance Capital Management L.P. Discretionary Investment Advisory Agreement
dated as of November 26, 2002 (the “Investment Advisory Agreement”), with
Platinum Bermuda and Platinum UK.   New York  
•
  UK Guarantee   England and Wales  
•
  Excess of Loss Retrocession Agreement   England  
•
  Addendum No. 1 effective January 1, 2004, to the Security Agreement dated as
of November 26, 2002, between Platinum Bermuda and Platinum UK (the  
Massachusetts  

57



--------------------------------------------------------------------------------



 



           
 
  “Security Agreement Addendum”).      
•
  Quota Share Retrocession Agreement dated as of March 27,2003 between Platinum
UK and Platinum Bermuda (the “UK/Bermuda Quota Share Agreement II”).   England  
•
  Addendum No. 1 effective April 1, 2003, to the Quota Share Retrocession
Agreement dated as of March 27, 2003, between Platinum UK and Platinum Bermuda
(the “Quota Share Agreement Addendum No. 1”)   England  
•
  Addendum No. 2 effective March 27, 2003, to the Quota Share Retrocession
Agreement dated as of March 27, 2003, between Platinum UK and Platinum Bermuda
(the “Quota Share Agreement Addendum No. 2”)   England  
•
  Investment Manager Agreement dated May 12, 2005 between Platinum UK and
BlackRock.   New York  
•
  2005 Excess of Loss Agreement   England   Filed Agreements to which Platinum
Underwriters Bermuda, Ltd., a Bermuda company (“Platinum Bermuda”), is a party  
Governing Law  
•
  Bermuda Trust Agreement   Massachusetts  
•
  US/Bermuda Quota Share Agreement   New York  
•
  UK/Bermuda Quota Share Agreement   Massachusetts  
•
  Security Agreement   Massachusetts  
•
  Control Agreement   Massachusetts  
•
  Investment Advisory Agreement   New York  
•
  Referral Agreement between Platinum Bermuda and Renaissance Underwriting
Managers Ltd.   Bermuda  
•
  Security Agreement Addendum   Massachusetts  
•
  UK/Bermuda Quota Share Agreement II   England  
•
  Quota Share Agreement Addendum No. 1   England  
•
  Quota Share Agreement Addendum No. 2   England  
•
  Investment Management Agreement dated May 12, 2005 between Platinum Bermuda
and Hyperion.   New York  
•
  BlackRock Investment Manager Agreement I.   New York  
•
  US/Bermuda Quota Share Agreement Addendum No. 2       Filed Agreements to
which Platinum Regency Holdings, an Irish company (“Platinum Ireland”), is a
party   Governing Law  
•
  BlackRock Investment Manager Agreement I.   New York   Filed Agreements to
which RenaissanceRe Holdings, Ltd., a Bermuda company (“RenRe”), is a party  
Governing Law  
•
  RenRe Investment Agreement   New York  
•
  Transfer Restrictions and Registration Rights Agreement   New York  
•
  RenRe Option Agreement   New York  
•
  Services and Capacity Reservation Agreement   New York  

58